Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1823 Filed 03/08/21 Page 1 of 69




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

     NICHOLAS KABROVICH,

                      Plaintiff,                     Case No. 19-11564

     v.                                              Paul D. Borman
                                                     United States District Judge
     KEVIN MCALEENAN, Acting Secretary
     Department of Homeland Security, and
     Commissioner, United States Customs
     and Border Protection,

                    Defendant.
     _________________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT (ECF NO. 23) AND
      DIRECTING THE CLERK OF COURT TO AMEND THE DOCKET TO
                 REFLECT THE PROPER DEFENDANTS

          On May 28, 2019, Plaintiff Nicholas Kabrovich filed a Complaint in this

 lawsuit against Defendant Kevin McAleenan, Acting Secretary Department of

 Homeland Security, and Commissioner, United States Customs and Border

 Protection,1 asserting four claims: (1) Count I – Disability Discrimination - ADAA;


 1
  The Court notes that Kevin McAleenan is the former Acting Secretary of the
 Department of Homeland Security. The proper current Defendants are: Alejandro
 Mayorkas, Secretary of Homeland Security, and Troy Miller, Senior Official
 Performing the Duties of the Commissioner of U.S. Customs and Border Protection.
 The Clerk of Court is directed to amend the docket for this case to reflect the proper
 Defendants. The caption shall read: “Nicholas Kabrovich v. Alejandro Mayorkas,
                                          1
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1824 Filed 03/08/21 Page 2 of 69




 (2) Count II – Retaliation - ADAA; (3) Count III – Disability Discrimination –

 Rehabilitation Act of 1973; and (4) Count IV - Retaliation – Rehabilitation Act of

 1973. (ECF No. 1, Complaint.)

       Plaintiff filed an Amended Complaint on September 27, 2019, dropping his

 claims under the Americans with Disabilities Act and now asserting three claims for:

 (1) Count I - Disability Discrimination – Rehabilitation Act of 1973; (2) Count II -

 Retaliation – Rehabilitation Act of 1973; and (3) Count III – Judicial Review of the

 Initial Decision of the Merit Systems Protection Board. (ECF No. 12, FAC.)

       In this employment discrimination case, Plaintiff Nicholas Kabrovich, a

 former United States Customs and Border Protection Officer, asserts claims under

 the Rehabilitation Act of 1973 that he was discriminated against based on an alleged

 disability (Count I), and retaliated against for engaging in protected activity (Count

 II). He also seeks judicial review of an adverse ruling on these issues and his

 termination by the Merit Systems Protection Board (“MSPB”) (Count III). Now

 before the Court is Defendant’s Motion for Summary Judgment (ECF No. 23). The

 motion is fully briefed. The Court held a hearing using Zoom videoconference

 technology on February 26, 2021, at which counsel for Plaintiff and Defendant



 Secretary of Homeland Security, and Troy Miller, Senior Official Performing the
 Duties of the Commissioner of U.S. Customs and Border Protection.”
                                        2
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1825 Filed 03/08/21 Page 3 of 69




 appeared. For the reasons that follow, the Court GRANTS Defendant’s Motion for

 Summary Judgment.

             I. FACTUAL AND PROCEDURAL BACKGROUND

       A.     Factual Background

              1.    Plaintiff’s employment and allegations of mistreatment

       Plaintiff Nicholas Kabrovich (“Plaintiff”) was employed as a United States

 Customs and Border Protection Officer (“CBPO”) from 2009 to June 2018. (ECF

 No. 12, Plaintiff’s First Amended Complaint (“FAC”) ¶ 21, PgID 60.) Plaintiff

 claims that he had been diagnosed with a learning disability and attention deficit

 hyperactivity disorder (“ADHD”) prior to his employment with Customs and Border

 Protection (“CBP”), but that he does not recall disclosing those conditions when he

 applied for the CBPO position. (ECF No. 23-2, Ex. 1, Deposition of Nicholas

 Kabrovich (“Kabrovich Dep.”) at pp. 15, 27, PgID 170, 173.)2 Plaintiff states that he

 may have told a few coworkers and a union representative about his conditions once

 he was working, and claims that these conditions made it harder for him to do his

 job and that he worked slower than others. (Id. at pp. 40-46, PgID 176-78.) However,

 Plaintiff states that he performed his job well and always received successful



 2
  Defendant’s Exhibits are identified by numbers (“1, 2, 3, ...”) and Plaintiff’s
 Exhibits are identified by letters (“A, B, C, ...”).
                                            3
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1826 Filed 03/08/21 Page 4 of 69




 performance reviews. (ECF No. 30-2, Ex. A, Deposition of Port Director Devin

 Chamberlain (“Chamberlain Dep.”) at pp. 113-14, PgID 1439.)

       After going through academy training, Plaintiff was assigned to the Detroit

 Metropolitan Airport where he began onsite training. (Ex. 1, Kabrovich Dep. at p.

 34, PgID 175; FAC ¶ 22, PgID 60.) Plaintiff alleges that he was harassed starting in

 2009, while he was still in training. (Ex. 1, Kabrovich Dep. at pp. 49, 73-74, PgID

 179, 185.)

       Plaintiff asserts that supervisory CBPO Christopher Anaya harassed him

 starting in 2009 by allegedly yelling at him for the way he conducted a baggage

 exam. (Id. at p. 49, PgID 179.) Anaya later became Plaintiff’s rating supervisor,

 responsible for Plaintiff’s performance reviews, sometime in 2012. (Id. at pp. 51-52,

 PgID 179.) According to Plaintiff, Anaya continued to harass him by criticizing his

 work performance, including “[t]elling me to earn my pay; yelling at me. It appears

 that he was always trying to find a way to get me into trouble, or to embarrass me.

 Denying me a union representative,” and assigning him to work in a less desirable

 position. (Id. at pp. 53-55, PgID 180.) Plaintiff believed Anaya was “disparaging”

 him and that Anaya thought Plaintiff was “lacking” and less deserving of respect,

 although Plaintiff did not hear Anaya make statements like that. (Id. at pp. 57-58,

 PgID 181.)

                                          4
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1827 Filed 03/08/21 Page 5 of 69




       Plaintiff admits that Anaya never formally disciplined him. (Id. at p. 56, PgID

 180.) Plaintiff also does not recall Anaya ever referring to Plaintiff’s conditions

 (ADHD and/or learning disability) or that he had a disability or was “different,” or

 otherwise making disparaging comments about people with disabilities in general.

 (Id. at pp. 62-63, 78, PgID 182, 186.) Plaintiff acknowledges that Anaya was known

 as a “bad ass.” (Id. at p. 63, PgID 182.) Anaya was described by others as “fair but

 firm,” and that he did not treat Plaintiff more harshly than other officers. (ECF No.

 23-4, Ex. 3, Beverly Guinn Declaration (“Guinn Decl.”), ¶ 10, PgID 363; ECF No.

 23-5, Ex. 4, Michael Berney Declaration (“Berney Decl.”), PgID 364.)

       Plaintiff also alleges that he was told at some time by a coworker that other

 officers called him “Special K” and “T-Rex,” and that he heard a supervisor once

 refer to him as “T-Rex” over the speakerphone. (Ex. 1, Kabrovich Dep. at pp. 65-

 66, 70-71, 77-78, PgID 183-84, 186.) Plaintiff interpreted these names as referring

 to his disabilities. (Id.) A coworker, CBPO Beverly Guinn, described Plaintiff as

 “lacking in social skills,” and said that some people teased him “for his odd behavior

 and mannerisms,” but that she “did not witness anyone teasing him on the basis of

 any medical conditions or disability.” (Ex. 3, Guinn Decl., ¶¶ 4-5, PgID 362-63.)

 Guinn stated that the name “T-Rex” referred to the way Plaintiff “carried his arms

 when he walked.” (Id. ¶ 6, PgID 363.)

                                           5
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1828 Filed 03/08/21 Page 6 of 69




       On February 24, 2016, Plaintiff complained to management that Anaya had

 ordered him out of his booth and yelled at him in front of other CBPOs and

 passengers. (ECF No. 23-9, Ex. 8, Kabrovich 2/24/16 Letter to Watch Commander

 Aaron Witt, PgID 712.) Plaintiff complained that Anaya denied him union

 representation and he claimed that Anaya’s manner and criticism “created a hostile

 work environment.” (Id.) Plaintiff stated that Anaya “has unfairly singled [him] out

 for over six years” and claimed that Anaya “plans to hurt [him] professionally, and

 possibly bring physical harm to [him].” (Id.) He also stated that he has “been

 working with Union Representation for months to find a peaceful solution to this

 problem, but it has only become worse” and that “in the last two or so months,

 management has kept [them] separate.” (Id.) Plaintiff admits that this letter does not

 mention any disability, and that he did not complain in that letter that his coworkers

 were harassing him or that Anaya’s alleged actions were based on Plaintiff’s

 disabilities. (See id.; Ex. 1, Kabrovich Dep. at pp. 93-94, PgID 190.)

       On March 25, 2016, Anaya was issued a Cease and Desist letter from Port

 Director Chamberlain, instructing him to “immediately cease and desist any contact

 with [Plaintiff],” including contact by “email, phone, cell phone, work phone or in

 person.” (ECF No. 23-11, Ex. 10, Cease and Desist Letter, PgID 716.) Anaya was

 also removed as Plaintiff’s ratings supervisor, and Plaintiff reported that after the

                                           6
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1829 Filed 03/08/21 Page 7 of 69




 cease and desist letter, most of his interactions with Anaya stopped. (Ex. 1,

 Kabrovich Dep. at p. 88, PgID 188; ECF No. 23-3, Ex. 2, MSPB Hearing Transcript

 12/7/18 (“MSPB Tr. II”), at pp. 239-40, PgID 348-49.) Despite the alleged conflict

 between the two, Anaya never gave Plaintiff a poor performance rating or issued

 discipline against him during the time he was Plaintiff’s supervisor. (Ex. 1,

 Kabrovich Dep. at pp. 56, 84-85, PgID 180, 187-88.)

       In March of 2016, as a result of Plaintiff’s allegations of harassment, an

 independent investigation was ordered. The independent investigator, Chief Adam

 Streetman, interviewed Plaintiff, Anaya, and several of Plaintiff’s co-workers, and

 then issued a written report in late 2016 (hereinafter, the “Streetman Report”). (ECF

 No. 23-10, Ex. 9, Streetman Report, PgID 713-15.) During the investigation,

 Streetman “discovered that [Plaintiff] became physically intimidated and afraid of

 SCBPO Anaya throughout his interaction with him from 2014 to present.” (Id. PgID

 714.) Streetman also heard from several officers, including Anaya, that Plaintiff was

 described as “different” and sometimes exhibited “atypical” behavior, and that

 “many Officers within the Port pick on and/or make disparaging comments about

 [Plaintiff],” and some would “simply leave and [sic] area when [Plaintiff] entered

 and would not speak or interact with [Plaintiff].” (Id.) Anaya provided emails to

 Streetman noting performance issues and unusual behavior by Plaintiff that had been

                                          7
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1830 Filed 03/08/21 Page 8 of 69




 reported to him. (Id.; ECF No. 23-12, Ex. 11, Anaya-Provided Emails, PgID 717-

 29.)

        Streetman concluded that “the allegation[s] of harassment and hostile work

 environment have been substantiated” because Anaya’s behavior was intimidating

 to Plaintiff, and his co-workers acted unprofessionally “by making disparaging

 comments and spreading rumors about [Plaintiff] in violation of the Standard of

 Conduct.” (Ex. 9, Streetman Report, PgID 714.) However, Streetman subsequently

 stated in a June 29, 2020 declaration that Plaintiff never stated to him that he had a

 learning disability or ADHD, or that he felt he was being harassed “because he has

 a disability.” (ECF No. 23-14, Ex. 13, Streetman Decl. ¶ 5, PgID 734.) Streetman

 explained that none of the people he interviewed mentioned that Plaintiff had a

 disability, and that he interpreted their comments that Plaintiff was “different” or

 “atypical” as meaning that Plaintiff “was odd, not that he was disabled.” (Id. ¶¶ 6-7,

 PgID 734.) At the conclusion of Streetman’s Report, he wrote that “[t]he Port has

 taken steps to mitigate any further interaction between SCPBO Anaya and

 [Plaintiff], which seems to have remedied much of [Plaintiff’s] concern.” (Ex. 9,

 Streetman Report, PgID 715.) Plaintiff agreed that he did not have any substantive

 interaction with Anaya after May 2016. (ECF No. 23-3, MSPB Tr. II, at pp. 239-40,

 PgID 348-49.) As a result of the investigation, Anaya was issued a written reprimand

                                           8
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1831 Filed 03/08/21 Page 9 of 69




 for “unprofessional conduct” on November 10, 2016. (ECF No. 23-13, Ex, 12,

 Anaya Letter of Reprimand, PgID 730-32.)

       On December 22, 2016, Plaintiff referred a passenger for a secondary-level

 screening, but he did not escort that passenger to the secondary screening, in

 violation of the Port 3807 FITRUN Referral Procedure, and the passenger never

 arrived for the secondary screening. This matter was investigated, and Plaintiff

 subsequently received a written reprimand on May 19, 2017. (ECF No. 23-15, Ex.

 14, Kabrovich Letter of Reprimand, PgID 735-37.)

       In January of 2017, Plaintiff filed an EEO Complaint, Case No. HS-CBP-

 00681-2017, alleging that Anaya and other CBPOs discriminated against him and

 subjected him to a hostile work environment because of his learning disability, and

 retaliated against him for complaining about the harassment. (See ECF No. 25-1, Ex.

 15, 2017 Final Agency Decision (“FAD”), PgID 917.) Plaintiff amended this

 Complaint a number of times over the next year. (ECF Nos. 30-3 to 30-8, Exs. B-G,

 PgID 1457-1561.)

       A Final Agency Decision by the U.S. Department of Homeland Security,

 Office for Civil Rights and Civil Liberties (“CRCL”), was rendered on this EEO

 charge on December 2, 2019 (after Plaintiff’s termination), finding that Plaintiff

 failed to prove by a preponderance of the evidence that CBP discriminated against

                                         9
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1832 Filed 03/08/21 Page 10 of 69




 him. The Decision stated that Plaintiff “did not provide any information that

 management’s explanations and denials were untrue” and thus “he is unable to show

 that his mental disability or EEO activity motivated the complained-of actions

 against him.” (Ex. 15, 2017 FAD, PgID 925.) The Decision also found that

 Plaintiff’s hostile work environment claim failed because, “although the Supervisory

 CBP Officer may have subjected [Plaintiff] to some unwelcome conduct, the record

 did not show that [Plaintiff] was subjected to unwelcome conduct based on his

 membership in a protected class.” (Id. PgID 928.)

              2.    Plaintiff’s mental health treatment/complaints

       Plaintiff testified that he began receiving mental health treatment in August

 2016, and he started treating with Dr. Ruma Hopkins in October 2016. (Ex. 1,

 Kabrovich Dep. at p. 104, PgID 192; ECF No. 30-7, Ex. F, Hopkins 3/13/17 Letter,

 PgID 1500; ECF No. 30-13, Ex. L, Deposition of Ruma Hopkins, M.D. (“Hopkins

 Dep.”), p. 10, PgID 1716.) On August 26, 2016, Plaintiff filed a worker’s

 compensation claim with the Department of Labor (“DOL”), asserting that he had

 developed an adjustment disorder with anxiety due to the alleged harassment by his

 supervisor and a hostile work environment. (ECF No. 23-17, Ex. 16, DOL Letter,

 PgID 740.)



                                         10
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1833 Filed 03/08/21 Page 11 of 69




       On March 28, 2017, Plaintiff requested three weeks of advance sick leave,

 from April 5-26, 2017. (See ECF No. 23-18, Ex. 18, Chamberlain 4/6/17 Letter,

 PgID 743.) His treating physician, Dr. Ruma Hopkins, wrote on April 3, 2017, that

 Plaintiff “was off work on 3/21/17 and 3/27/17 because of a flare up of his

 symptoms,” and that “he should stay off work from 4/5/17 to 4/26/17 and return to

 work on 4/27/17 because of the on-going severity of his symptoms.” (ECF No. 23-

 17, Ex. 17, Hopkins 4/3/17 Letter, PgID 742.)

       Port Director Devin Chamberlain then sent a letter to Plaintiff dated April 6,

 2017, asking Plaintiff to have his physician provide additional medical information

 on his current health and fitness and on his ability to perform his duties as a CBPO.

 (ECF No. 23-18, Ex. 18, Chamberlain 4/6/17 Letter, PgID 743.) A copy of Plaintiff’s

 position description as a CBP Officer was attached to the letter, and the letter

 requested “[w]ritten confirmation from your physician, that they reviewed the

 provided position description and the functional tasks and requirements essential to

 the position.” (Id. PgID 744.) The letter identified specific questions to be addressed

 by Plaintiff’s physician, including “[t]he impact of the medical condition(s) and/or

 the use of any prescribed medications on your overall health and daily activities,

 specifically addressing your ability to possess/utilize a firearm, thereby ensuring the

 safety of yourself and others.” (Id. at PgID 743-44 (emphasis in original).) The letter

                                           11
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1834 Filed 03/08/21 Page 12 of 69




 requested a response by April 21, 2017, and advised that “the failure to provide the

 supporting medical documentation, or incomplete medical documentation, may

 result in scheduling you for a mandatory Fitness for Duty Examination [(“FFDE”)].”

 (Id. at PgID 744.)

       On April 10, 2017, Plaintiff submitted a Family and Medical Leave Act

 (“FMLA”) request for leave, signed by Dr. Hopkins. (ECF No. 23-19, Ex. 19, FLMA

 Request, PgID 755-58.) This request stated that Plaintiff was unable to perform “any

 and all job functions,” and described his condition as “anxiety – severe at times –

 poor concentration and attention – fatigue – agitation – dysphoric mood – sleep

 disturbance – nervous – depressed.” (Id. at PgID 756.) Dr. Hopkins noted that

 Plaintiff’s condition would cause “episodic flare-ups,” which she estimated would

 happen once a month, lasting one to two days, and that these flare-ups would prevent

 Plaintiff from performing his job because of “anxiety – poor concentration – trouble

 focusing – agitation – nervous - depressed,” and that it was medically necessary for

 him to be absent from work during a flare-up. (Id. at PgID 757.)

       Just two days later, on April 12, 2017, Dr. Hopkins wrote in a letter that

 “[t]here is no recommendation for any specific work restrictions for [Plaintiff].”

 (ECF No. 23-20, Ex. 20, Hopkins 4/12/17 Letter, PgID 759.) Dr. Hopkins stated that

 Plaintiff had diagnoses of “Adjustment disorder with mixed anxiety and depressed

                                         12
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1835 Filed 03/08/21 Page 13 of 69




 mood, Attention deficit hyperactivity disorder (ADHD) and learning disability,” and

 that his symptoms include “anxiety, difficulty with concentration, problems with

 sleep, irritability and low energy.” (Id.) Dr. Hopkins wrote that Plaintiff’s

 “medications have been helpful in ameliorating some of his symptoms but he has

 been having more anxiety symptoms including anxiety attacks and sleep problems

 for the past few weeks….” (Id.) Dr. Hopkins recommended “medication

 management on a monthly basis.” (Id.) She states that Plaintiff “has never expressed

 any thoughts or displayed any behavior concerning for self harm or being a danger

 to anyone else.” (Id.) This letter does not reference Plaintiff’s position description

 or his ability to possess a firearm, as requested in Port Director Chamberlain’s 4/6/17

 Letter. (See id.) (See also Hopkins Dep., pp. 51-53, PgID 1726-27 (Hopkins

 admitting that she did not represent in her correspondence to Defendant that she was

 aware of the functional tasks and requirements essential to the CBP officer position

 or provide an opinion about Plaintiff’s ability to use a firearm).)

       On April 14, 2017, Port Director Chamberlain informed Plaintiff that, in

 accordance with applicable policy, he was temporarily revoking Plaintiff’s authority

 to carry a Government issued firearm due to concerns about the mental health

 symptoms Plaintiff was experiencing. (ECF No. 23-21, Ex. 21, Chamberlain 4/14/17

 Letter, PgID 760.) The letter states that the decision would be revisited upon receipt

                                           13
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1836 Filed 03/08/21 Page 14 of 69




 of additional medical information. (Id.) That revocation continued through the

 remainder of Plaintiff’s employment as a CBPO. (See ECF No. 30-4, Ex. C, PgID

 1479; ECF No. 30-5, Ex. D, PgID 1491; ECF No. 30-6, Ex. E, PgID 1495.)

       Also on April 14, 2017, Dr. Hopkins wrote another letter, with a single

 sentence stating, “Nicholas Kabrovich is a patient at the clinic and he is able to return

 to work on 4/27/17 without restrictions.” (ECF No. 23-22, Ex. 22, Hopkins 4/14/17

 Letter, PgID 761.) As with her prior letter, this letter does not reference Plaintiff’s

 position description or his ability to possess a firearm, as specifically requested in

 Chamberlain’s 4/6/17 Letter. (See id.)3

       On April 28, 2017, Plaintiff returned to work from medical leave and was

 assigned to light duty that he could perform without a firearm. (ECF No. 23-8, Ex.

 7, MSPB Hearing Transcript 12/6/18 (“MSPB Tr. I”), at p. 327, PgID 697.) Plaintiff

 was directed to undergo a FFDE to determine, in light of his symptoms, his



 3
   During the oral argument on Defendant’s motion, counsel for Plaintiff repeatedly
 referred to a “detailed documented response” by Dr. Hopkins on April 27, 2017,
 explaining why Plaintiff should be returned to work without restrictions. However,
 there is no April 27, 2017 letter or report from Dr. Hopkins in the record. In
 Plaintiff’s response brief, he only refers to the April 3 and April 12, 2017 letters from
 Dr. Hopkins, and her deposition testimony, in support of his assertion that “Dr.
 Hopkins said Kabrovich could return to work without restrictions on April 27,
 2017.” (Pl.’s Resp. at pp. 3-4, PgID 1793-94.) Dr. Hopkins stated in her deposition
 that she intended her April 12, 2017 letter discussed above to be her response to the
 Port Director’s April 6, 2017 letter. (Ex. L, Hopkins Dep. at p. 26, PgID 1720.)
                                             14
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1837 Filed 03/08/21 Page 15 of 69




 “continued capacity to perform the full range of duties of [his] position in a safe and

 effective manner.” (ECF No. 23-23, Ex. 23, 4/28/18 FFDE Letter, PgID 762.)

 However, because of Plaintiff’s pending worker’s compensation claim, there was

 administrative confusion about the propriety of the FFDE, which would not be

 appropriate if it was related specifically to Plaintiff’s pending worker’s

 compensation claim. (ECF No. 23-24, Ex. 24, FFDE Email, PgID 765-67.)

 Defendant states that the FFDE was cancelled, erroneously, because it was not

 connected with Plaintiff’s pending worker’s compensation claim. (Ex. 7, MSPB Tr.

 I, pp. 178-79, PgID 548-49.)

       The DOL, in assessing Plaintiff’s worker’s compensation claim, did not

 accept Dr. Hopkins’ assessment of Plaintiff’s condition, finding that she did not

 provide a “well rationalized opinion explaining how the diagnosed adjustment

 disorder with mixed anxiety and depression was caused [by] the actions and

 treatment” by Plaintiff’s supervisor. (Ex. 16, DOL Letter, PgID 741.) The DOL thus

 referred Plaintiff for a psychiatric evaluation by Dr. Robert S. Burnstein, which was

 conducted on May 11, 2017. (Id.) Dr. Burnstein issued a report to the DOL, dated

 May 17, 2017, with regard to Plaintiff’s worker’s compensation claim, in which he

 opined that Plaintiff’s mental health condition was related to harassment by his

 supervisor, that his condition had improved and he is now off his medication, and

                                           15
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1838 Filed 03/08/21 Page 16 of 69




 that Dr. Burnstein saw no psychiatric difficulties with Plaintiff’s employment. (ECF

 No. 23-31, Ex. 31, Burnstein Report, PgID 816-17.) However, in his assessment, Dr.

 Burnstein only reviewed Dr. Hopkins’ records and talked with Plaintiff, but he did

 not conduct any diagnostic tests and he did not know the duties of Plaintiff’s job as

 a CBPO, including whether he carried a firearm. (ECF No. 23-32, Ex. 32, Deposition

 of Robert S. Burnstein (“Burnstein Dep.”) at pp. 20, 41-43, PgID 824, 830.) Further,

 Dr. Burnstein admitted that his examination of Plaintiff for purposes of his worker’s

 compensation claim is not the same type of examination as a fitness for duty

 examination. (Id. at pp. 36-38, PgID 828-29.)

       On June 21, 2017, the DOL accepted Plaintiff’s worker’s compensation claim,

 finding, based on Dr. Burnstein’s report, that Plaintiff “suffers from Adjustment

 Reaction with Mixed Emotional Features, anxiety and depression as [a] result of his

 employment and [he] is entitled to compensation for lost wages for the intermittent

 periods he stopped working.” (Ex. 16, DOL Letter, PgID 738, 741.) The DOL stated

 that “[t]he allegations of harassment and hostile work environment beginning in

 2012 have been substantiated,” in that Anaya “intimidated” Plaintiff and “made

 negative comments about [Plaintiff’s] work performance and judgement [sic] in

 front of other Officers,” and coworkers “acted in unprofessional behavior by making

 disparaging comments and spreading rumors about” Plaintiff. (Id. PgID 740.) The

                                          16
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1839 Filed 03/08/21 Page 17 of 69




 DOL also “determined that [Plaintiff], as of the date of the Second Opinion

 evaluation [by Dr. Burnstein] is capable of performing his duties as a Customs and

 Border Patrol Agent.” (Id. PgID 741.)

       Plaintiff continued to work light duty positions for several months. According

 to documentation from Plaintiff’s supervisors and coworkers, Plaintiff’s job

 performance declined during this time period and he was noted to be inattentive,

 lethargic, staring off into space, and sleeping on the job on multiple occasions. (ECF

 No. 23-25, Ex. 25, FFDE Support Documentation, PgID 768-79 (collecting emails

 from April through September 2017).) Plaintiff was described as “easily agitated and

 aggressive or demeaning,” and that he had an “unhealthy fixation with the return of

 his duty weapon.” (Id.)

       Plaintiff’s rating supervisor, Nathanial Johnson, reached out to the Port

 Director on August 22, 2017, requesting that Plaintiff’s fitness for duty be assessed

 based on reports from passengers and employees about Plaintiff’s behavior,

 including sleeping on the job, slurred speech, and “threatening and disturbing”

 comments by Plaintiff. (ECF No. 23-26, Ex. 26, Johnson 8/22/17 Request, PgID

 780-81.)

       On August 28, 2017, Plaintiff was charged with Sleeping on Duty and notified

 of a proposal to suspend him from duty and pay for three days. (ECF No. 23-27, Ex.

                                          17
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1840 Filed 03/08/21 Page 18 of 69




 27, 11/29/17 Suspension Notice, PgID 782.) On November 29, 2017, the charge was

 sustained, but the suspension was mitigated to a two-day suspension from duty and

 pay, to be effective January 23-25, 2018. (Id. PgID 782-83.)

         On December 20, 2017, Dr. Hopkins provided a letter “To Whom It May

 Concern,” essentially repeating her statements in her April 12, 2017 letter discussed

 above. (ECF No. 30-16, Ex. O, PgID 1759.) She then added:

         Based on the patient’s history as well as information provided by his
         employer, all the patient’s symptoms seem to have been related to
         conflict and harassment related to his work environment and it appears
         that if he were not subjected to harassment at work, he would not have
         experienced the above mentioned symptoms.

 (Id.)

         Plaintiff was rescheduled for a FFDE on December 27, 2017, because his

 “behavior demonstrates that [he] ha[s] not been performing [his] duties to the

 standard of a CBP Officer,” which raised questions “regarding [his] continued

 capacity to perform the full range of duties of [his] position in a safe and effective

 manner.” (ECF No. 23-28, Ex. 28, FFDE 12/27/17, PgID 785-86.)

         Psychiatrist Dr. David Im examined Plaintiff on February 12, 2018, and issued

 his report on March 1, 2018. (ECF No. 23-29, Ex. 29, Dr. Im FFDE Report, PgID

 787-808.) Dr. Im reviewed numerous records, including Plaintiff’s position

 description, medical records, and letters and emails submitted by Plaintiff and by

                                           18
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1841 Filed 03/08/21 Page 19 of 69




 Defendant, and he also interviewed Dr. Hopkins and Plaintiff’s mother. (Id.) Dr. Im

 also examined Plaintiff and administered a psychological test that was then

 interpreted by a psychologist. (Id.) During his examination with Dr. Im, Plaintiff

 admitted that he stopped taking his medication in April 2017 and that he was not

 receiving mental health treatment. (Id.)

       Dr. Im concluded, based on his examination of Plaintiff, his review of all the

 documents, and the interviews he conducted, that “Plaintiff is unable to safely,

 efficiently and reliably perform all of the duties of the [CBPO] position … without

 restriction,” including “the ability to use proper judgment and make quick decisions

 in law enforcement situations to protect the lives of self, the public and other law

 enforcement personnel; carry a government-issued weapon; work extended hours,

 rotating shifts and unscheduled overtime; and drive a government vehicle.” (Id.

 PgID 806.) Dr. Im further opined that, in the future, “[i]t is possible that with a

 combination of appropriate pharmacologic and/or non-pharmacologic (e.g.,

 cognitive-behavioral or other psychotherapy) treatment for his anxiety and

 inattentive symptoms, he could more effectively manage the full duties of the CBPO

 position,” and that the “psychiatric treatment should continue for at least one year,

 but likely will need to continue for longer than one year in order for him to have the

 best chance of achieving remission of symptoms.” (Id. PgID 806-07.) Dr. Im

                                            19
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1842 Filed 03/08/21 Page 20 of 69




 reported that Plaintiff’s “prognosis is dependent on his full compliance with the

 psychiatric treatment outlined above,” but noted that “this prognosis is somewhat

 guarded given his discontinuing his anti-anxiety medications in the past.” (Id.)

       Dr. Im’s findings were subjected to peer review by another psychiatrist, Dr.

 John Zincone. (ECF No. 23-30, Ex. 30, Zincone Report, PgID 809-13.) Dr. Zincone

 reviewed the records and Dr. Im’s Report, and agreed with Dr. Im’s assessment and

 recommendations. (Id. PgID 812.) Dr. Zincone opined in a report dated March 13,

 2018, that Plaintiff “is not fit to perform the essential work duties of the employee’s

 position,” and that his “impairments would cause difficulty … being able to safely

 use a firearm, make quick decisions in crisis situations, work rotating/extended shifts

 that could exacerbate such symptoms, and operate a government vehicle safely,” and

 that he “would be considered unable to perform any task[s] that require critically

 consistent attention and concentration and alertness.” (Id.)

              3.     Plaintiff’s employment is terminated

       On March 19, 2018, Port Director Chamberlain notified Plaintiff that he had

 been found unfit for duty as a CBPO, and thus that he no longer “meet[s] the

 conditions of employment as a [CPBO].” (ECF No. 23-33, Ex. 33, Chamberlain

 3/19/18 Options Letter, PgID 839-40.) Chamberlain provided Plaintiff with three

 options to choose from: (1) apply for disability retirement or voluntary retirement if

                                           20
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1843 Filed 03/08/21 Page 21 of 69




 qualified; (2) resign with an option to apply for disability retirement or voluntary

 retirement, if eligible, within one year; or (3) request a possible reassignment to

 another position within CBP. (Id.) The letter requested a response from Plaintiff

 within 15 calendar days of receipt of the letter. (Id.)

         On April 10, 2018, Plaintiff notified Defendant by email that he rejected the

 three options presented in the March 19, 2018 Options Letter. (ECF No. 23-34, Ex.

 34, Kabrovich 4/10/18 Email, PgID 841-42.) Plaintiff “further rejected the Port

 Director’s authority and ability to remove [him] from [his] position within” CPB,

 and instead “elect[ed] to remain a [CPB Officer], and request[ed] that [he] be

 returned to full duty, with CPB returning to [him his] weapon and credentials[.]”

 (Id.)

         On April 18, 2018, Plaintiff filed a second EEO Complaint, Case No. HS-

 CBP-00949-2018, this time alleging claims for disability discrimination and

 retaliation based on: (1) his two-day suspension for sleeping on duty; (2) his 2018

 FFDE; (3) the 3/19/18 “Options” Letter from Chamberlain; and (4) his performance

 review being placed on hold. (ECF No. 25-2, Ex. 35, 2018 FAD, PgID 935-50.) The

 CRCL determined on February 26, 2019 (after Plaintiff’s termination), based on a

 full review of the record, that Plaintiff failed to prove by a preponderance of the

 evidence that CPB discriminated against him under any claim. (Id.)

                                            21
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1844 Filed 03/08/21 Page 22 of 69




       On April 19, 2018, Port Director Chamberlain proposed that Plaintiff be

 removed from his position based on the finding that he was medically unfit for duty.

 (ECF No. 23-35, Ex. 36, Chamberlain 4/19/18 Proposal Letter, PgID 843-45.)

       Plaintiff, through counsel, responded on May 10, 2018, arguing that the Port

 Director should defer to the opinion of Plaintiff’s treating physician over that of Dr.

 Im, and that Plaintiff should be returned to work without restriction. (ECF No. 23-

 36, Ex. 37, Kabrovich 5/10/18 Letter, PgID 846-47.) Plaintiff also provided

 Defendant with Dr. Burnstein’s Report related to his worker’s compensation claim.

 (Id.) This was the first time that report was supplied to Defendant (which only had

 the DOL Letter (Ex. 16) summarizing Dr. Burnstein’s findings prior to this receiving

 this Report). (ECF No. 23-37, Ex. 38, Perry 6/8/18 Letter, PgID 848-51.)

       On June 8, 2018, Director of Field Operations, Christopher Perry, approved

 the proposal to terminate Plaintiff’s position. (Ex. 38, Perry 6/8/18 Termination

 Letter, PgID 848-51.) Director Perry stated he reviewed all of the medical

 documentation, including the opinions provided by Doctors Im, Zincone, Hopkins

 and Burnstein. (Id.) Director Perry explained that he afforded more weight to the

 opinion of Dr. Im over those of Dr. Hopkins and Dr. Burnstein because Dr. Im’s

 evaluation was more thorough, detailed, and was corroborated by other evidence,

 and because Dr. Hopkins and Dr. Burnstein did not address Plaintiff’s job

                                           22
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1845 Filed 03/08/21 Page 23 of 69




 description or ability to carry a firearm specifically. (Ex. 2, MSPB Tr. II, at pp. 111-

 12, PgID 220-21.) Plaintiff’s removal from federal service as a CBPO was effective

 on June 11, 2018, the date that he received the decision letter. (Ex. 38, Perry 6/8/18

 Letter, PgID 851.)

              4.      The Merit Systems Protection Board Review

       On June 25, 2018, Plaintiff filed a claim with the MSPB challenging his

 termination and asserting the affirmative defenses of disability discrimination and

 retaliation for his EEO activity. The Administrative Judge (“AJ”), Erin

 Brandenburg, held a two-day hearing on December 6-7, 2018, and entered a

 comprehensive, 43-page Decision on April 23, 2019, upholding the termination.

 (ECF No. 23-38, Ex. 39, MSPB Decision, PgID 852-901.) The AJ stated that “once

 [Plaintiff] and his physician raised concerns about his ability to do his job, the agency

 had a duty to ensure that he could safely perform the duties of his position.” (Id.

 PgID 881.) The AJ found that a preponderance of the evidence supports the agency’s

 removal of Plaintiff from his position because of medical inability to perform his

 CBPO position. (Id. PgID 865-82.)

       AJ Brandenburg further found, with regard to Plaintiff’s disability

 discrimination and retaliation claims, that Plaintiff failed to establish that the

 Agency’s stated reasons for its actions amounted to discrimination. (Id. PgID 891-

                                            23
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1846 Filed 03/08/21 Page 24 of 69




 92.) The AJ gave more weight to Dr. Im’s conclusions because he did not rely solely

 on Plaintiff’s account, but also spoke with Dr. Hopkins, Plaintiff’s mother, and

 sought input from Defendant. (Id. PgID 871.) The AJ noted that neither Dr. Hopkins

 nor Dr. Burnstein had an understanding of Plaintiff’s job duties, and that Dr.

 Burnstein testified that he was not even aware that Plaintiff carried a firearm. (Id.

 PgID 872.) The AJ further found that while it is undisputed that Plaintiff engaged in

 protected activities, Plaintiff has not established by a preponderance of the evidence

 that his protected EEO activity was a motivating factor in the agency’s removal

 action. (Id. PgID 893-94.)

       B.     Procedural History

       On July 6, 2020, Defendant filed this Motion for Summary Judgment,

 asserting that Plaintiff’s claims should be dismissed. (ECF No. 23, Def.’s Mot. S.J.)

 Defendant argues that Plaintiff’s disability discrimination claim fails because he

 cannot establish that any action was taken because he has a disability, and that

 Defendant reasonably relied on a comprehensive and objectively reasonable medical

 opinion in finding him unfit for duty. Defendant contends it is entitled to summary

 judgment on Plaintiff’s hostile environment claim because none of the alleged

 harassment was based on his disability, it was not severe and pervasive, and that,

 when apprised of Plaintiff’s allegations, Defendant took appropriate corrective

                                          24
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1847 Filed 03/08/21 Page 25 of 69




 action. Defendant argues that Plaintiff’s retaliation claim fails because the alleged

 harassment began before he engaged in protected activity, and the actions leading to

 his termination are unrelated to his protected activity. Finally, Defendant contends

 that the Court should affirm the MSPB’s ruling that Plaintiff was unable to perform

 the essential functions of his position as a CPBO because the ruling was supported

 by substantial evidence and was not an abuse of discretion.

       Plaintiff’s Response contends that he has established a prima facie case of

 disability discrimination, and that he has rebutted the Defendant’s proffered non-

 discriminatory reason for his termination. He contends that genuine issues of fact

 exist as to whether Defendant retaliated against him by removing him from his

 position as a CBPO, by disciplining him, by forcing him to perform unreasonable

 and excessive duties, and by terminating his employment contrary to the advice of

 his doctors. Finally, Plaintiff asserts that he is entitled to a trial on the facts in a

 “mixed case” wherein he seeks the Court’s review of a MSPB decision in a disability

 discrimination claim.

       Defendant’s reply brief asserts that Plaintiff has failed to establish a claim for

 disability discrimination or retaliation because he fails to establish a prima facie case

 of pretext. (ECF No. 34, Def.’s Reply). Defendant further argues that Plaintiff fails

 to establish a hostile environment claim because any alleged harassment was not

                                            25
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1848 Filed 03/08/21 Page 26 of 69




 based on Plaintiff’s disabilities. Finally, Defendant contends that Plaintiff failed to

 establish that the AJ abused her discretion when she upheld Plaintiff’s termination.

                              II. LEGAL STANDARD

       Summary judgment is appropriate where the moving party demonstrates that

 there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a motion

 for summary judgment where proof of that fact ‘would have [the] effect of

 establishing or refuting one of the essential elements of a cause of action or defense

 asserted by the parties.’” Dekarske v. Fed. Express Corp., 294 F.R.D. 68, 77 (E.D.

 Mich. 2013) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984)). A

 dispute is genuine “if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 247-48 (1986).

       “In deciding a motion for summary judgment, the court must draw all

 reasonable inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy,

 353 F.3d 510, 513 (6th Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986)). At the same time, the non-movant must produce

 enough evidence to allow a reasonable jury to find in his or her favor by a

 preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he ‘mere

                                           26
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1849 Filed 03/08/21 Page 27 of 69




 possibility’ of a factual dispute does not suffice to create a triable case.” Combs v.

 Int’l Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting Gregg v. Allen–Bradley

 Co., 801 F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-moving party must be able

 to show sufficient probative evidence [that] would permit a finding in [his] favor on

 more than mere speculation, conjecture, or fantasy.” Arendale v. City of Memphis,

 519 F.3d 587, 601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc., 355 F.3d

 515, 533 (6th Cir. 2004)). “The test is whether the party bearing the burden of proof

 has presented a jury question as to each element in the case. The plaintiff must

 present more than a mere scintilla of the evidence. To support his or her position, he

 or she must present evidence on which the trier of fact could find for the plaintiff.”

 Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000) (internal quotation marks and

 citations omitted). “‘The central issue is whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one

 party must prevail as a matter of law.’” Binay v. Bettendorf, 601 F.3d 640, 646 (6th

 Cir. 2010) (quoting In re Calumet Farm, Inc., 398 F.3d 555, 558 (6th Cir. 2005)).

 That evidence must be capable of presentation in a form that would be admissible at

 trial. See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir. 2009).




                                          27
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1850 Filed 03/08/21 Page 28 of 69




                                   III. ANALYSIS

       A.     Plaintiff’s Disability Discrimination Claim

       Plaintiff claims that he was discriminated against in violation of the

 Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq. (FAC, Count I ¶¶ 95-104, PgID

 69-71.) Defendant argues that summary judgment is appropriate on this claim

 because Plaintiff cannot come forward with direct evidence of discrimination or

 circumstantial evidence to survive the McDonnell Douglas analysis. In response,

 Plaintiff argues both that he presents direct evidence of discrimination, and that he

 has presented sufficient circumstantial evidence of discrimination to survive

 summary judgment.

              1.     Rehabilitation Act claim overview

       The Rehabilitation Act prohibits federal agencies and other programs

 receiving federal funding from discriminating against any qualified individual with

 a disability, providing that “[n]o otherwise qualified individual with a disability …

 shall, solely by reason of her or his disability, be excluded from the participation in,

 be denied the benefits of, or be subjected to discrimination under any program or

 activity … conducted by any Executive agency….” 29 U.S.C. § 794(a).

       “By statute, the Americans with Disabilities Act standards apply in

 Rehabilitation Act cases alleging employment discrimination.” Burns v. City of

                                           28
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1851 Filed 03/08/21 Page 29 of 69




 Columbus, 91 F.3d 836, 842 (citing 29 U.S.C. § 794(d)). Because the two Acts are

 generally similar in scope and purpose, decisions analyzing either statute are

 applicable to both. See A.C. ex rel. J.C. v. Shelby Cnty. Bd. of Educ., 711 F.3d 687,

 697 (6th Cir. 2013). However, “[w]hile the ADA and the Rehabilitation Act are

 analytically similar and contain the same protections against disability

 discrimination, they are not identical.” Bent-Crumbley v. Brennan, 799 F. App’x

 342, 345 (6th Cir. 2020) (citing Lewis v. Humboldt Acquisition Corp., 681 F.3d 312,

 314-17 (6th Cir. 2012) (en banc)). “The ADA and the Rehabilitation Act both

 prohibit discrimination against the disabled—but the Rehabilitation Act, unlike the

 ADA, expressly prohibits discrimination solely on the basis of disability.” Lee v.

 City of Columbus, Oh., 636 F.3d 245, 250 (6th Cir. 2011) (emphasis added); see

 Bent-Crumbley, 799 F. App’x at 345 (noting that “but for” causation is required

 under the ADA).

       To state a claim for relief for disability discrimination under the Rehabilitation

 Act, the plaintiff must show “(1) that he is disabled; (2) that he was otherwise

 qualified for the position; (3) that he was excluded solely by reason of his disability;

 (4) and that the relevant program is receiving federal financial assistance.” Doe v.

 Salvation Army in the U.S., 685 F.3d 564, 567 (6th Cir. 2012) (citation omitted);

 Lee, 636 F.3d at 250.

                                           29
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1852 Filed 03/08/21 Page 30 of 69




       In proving a violation of this statute, a plaintiff may utilize direct or

 circumstantial evidence. Bent-Crumbley, 799 F. App’x at 345; Rorrer v. City of

 Stow, 743 F.3d 1025, 1046 (6th Cir. 2014). In the context of the Rehabilitation Act,

 the Sixth Circuit has characterized direct evidence as follows:

       “Direct evidence is evidence that proves the existence of a fact without
       requiring any inferences.” Grizzell v. City of Columbus Div. of Police,
       461 F.3d 711, 719 (6th Cir. 2006) (internal quotation marks and citation
       omitted). “The direct evidence standard essentially requires an
       admission in some form by the employer that it relied on the disability
       in making an employment decision.” Coulson v. The Goodyear Tire &
       Rubber Co., 31 F. App’x 851, 855 (6th Cir. 2002) (citation omitted).

 Mitchell v. U.S. Postal Serv., 738 F. App’x 838, 844 (6th Cir. 2018). “[O]nly the

 most blatant remarks, whose intent could be nothing other than to discriminate ...

 satisfy this criteria.” Sharp v. Aker Plant Servs. Group, Inc., 726 F.3d 789, 798 (6th

 Cir. 2013). “[I]f the evidence requires the jury to infer some further fact, it is not

 direct evidence.” Tilley v. Kalamazoo Cnty. Rd. Comm’n, 654 F. App’x 675, 682

 (6th Cir. 2016) (quoting Chandler v. Specialty Tires of Am. (Tenn.), Inc., 134 F.

 App’x 921, 927 (6th Cir. 2005)).

       “A plaintiff showing a disability and direct evidence of discrimination based

 on that disability must also show that []he is otherwise qualified to do the job with

 or without accommodation and that ‘the adverse employment decision was based

 solely on [his] disability.” Bent-Crumbley, 799 F. App’x at 345-46 (quoting Monette

                                          30
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1853 Filed 03/08/21 Page 31 of 69




 v. Elec. Data Sys. Corp., 90 F.3d 1173, 1180-81 (6th Cir. 1996), abrogated in part

 by Lewis v. Humboldt Acquisition Corp., 681 F.3d 312 (6th Cir. 2012).) “Once the

 plaintiff has established these elements, the employer ‘bear[s] the burden of proving

 that a challenged job criterion is essential ... or that a proposed accommodation will

 impose an undue hardship upon the employer.’” Mitchell, 738 F. App’x at 844

 (quoting Monette, 90 F.3d at 1186).

       If the plaintiff relies on indirect, circumstantial evidence, however, the court

 is to analyze the claim based on the familiar burden-shifting paradigm articulated in

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Gribcheck v. Runyon, 245

 F.3d 547, 550 (6th Cir. 2001).

       To establish a prima facie case for disability discrimination under the

 Rehabilitation Act, a plaintiff must show: (1) he is an individual with a disability;

 (2) he is otherwise qualified for the position, with or without reasonable

 accommodation; (3) he suffered an adverse employment action solely by reason of

 his disability; 4) the employer knew or had reason to know of the plaintiff’s

 disability; and 5) the position remained open while the employer sought other

 applicants or the disabled individual was replaced.” Spence v. Donahoe, 515 F.

 App’x 561, 567-58 (6th Cir. 2013) (citing DiCarlo v. Potter, 358 F.3d 408, 418 (6th

 Cir. 2004), overruled on other grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S.

                                          31
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1854 Filed 03/08/21 Page 32 of 69




 167 (2009)). “The final element may also be satisfied by showing that ‘similarly

 situated non-protected employees were treated more favorably.’” Id. (quoting Jones

 v. Potter, 488 F.3d 397, 404 (6th Cir. 2007)); Dunning v. War Mem’l Hosp., 534 F.

 App’x 326, 334 (6th Cir. 2013) (“the prima facie case under the Act mirrors that of

 the ADA, with only one relevant exception: Under the Rehabilitation Act, Plaintiff

 must show that he was excluded solely by reason of his disability.”) (emphasis in

 original, citations omitted).

       If the plaintiff establishes a prima facie case, “the defendant has a burden of

 production to articulate a nondiscriminatory reason for its action.” EEOC v. Ford

 Motor Co., 782 F.3d 753, 767 (6th Cir. 2015) (internal emphasis omitted). Meeting

 the burden of stating a legitimate nondiscriminatory basis for the action is “merely

 a burden of production, not of persuasion, and it does not involve a credibility

 assessment.” Sjostrand v. Ohio State Univ., 750 F.3d 596, 600 (6th Cir. 2014)

 (citation omitted).

       “If the defendant carries this burden, the plaintiff must then prove by a

 preponderance of the evidence that the reasons offered by the employer were a

 pretext for discrimination.” Gribcheck, 245 F.3d at 550. “A plaintiff may show

 pretext by demonstrating ‘(1) that the proffered reasons had no basis in fact, (2) that

 the proffered reasons did not actually motivate the adverse employment action, or

                                           32
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1855 Filed 03/08/21 Page 33 of 69




 (3) that they were insufficient to motivate the adverse employment action.’” Davis

 v. Cintas Corp., 717 F.3d 476, 491 (6th Cir. 3013) (alternations in original, citation

 omitted). “In examining pretext under the Rehabilitation Act, unlike in other

 employment-discrimination contexts, the plaintiff must show that discrimination

 was the sole cause of the action, not just one of the causes.” Mitchell v. United States

 Postal Serv., No. 14-13916, 2017 WL 4405013, at *6 (E.D. Mich. Oct. 4, 2017)

 (citing Jones, 488 F.3d at 409-10), aff’d, 738 F. App’x 838 (6th Cir. 2018).

              2.     Direct evidence of discrimination

       Plaintiff contends that he has the “‘smoking gun’ evidence necessary to get

 his case to trial.” (Pl.’s Resp. at p. 13, PgID 1803.) Specifically, he claims that “[t]he

 report of Chief Adam Streetman, coupled with the Department of Labor’s findings,

 and statements by his co-workers all provide that direct evidence of discrimination.”

 (Id.) The Court finds that Plaintiff has failed to provide any “direct evidence” of

 discrimination.

       First, the Streetman Report did not find that Plaintiff was subjected to a hostile

 work environment because of a disability. (See Ex. 9, Streetman Report, PgID 713-

 15.) Plaintiff’s email to Watch Commander Witt, which prompted the investigation,

 does not complain that any of the alleged harassing conduct was related to an alleged

 disability. (Ex. 8, 2/24/16 Email, PgID 712.) The Streetman Report does not mention

                                            33
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1856 Filed 03/08/21 Page 34 of 69




 ADHD, a learning disability, medical conditions, or any disability-related

 comments, and does not find that Plaintiff was subjected to a hostile work

 environment because of a disability. (See Ex. 9, Streetman Report, PgID 713-15.)

 Although Streetman reported that Plaintiff’s co-workers stated that Plaintiff is

 “different” and “atypical,” there is no indication that anyone intended these

 comments to refer to Plaintiff’s disabilities rather than his atypical social behavior.

 Streetman confirmed in a subsequent declaration in 2020 that Plaintiff “never stated

 to [Streetman] that he has a learning disability or [ADHD],” and “never indicated to

 [Streetman] that he felt harassed because he has a disability.” (Ex. 13, Streetman

 Decl. ¶¶ 5-6, PgID 734.)

       Plaintiff contends that a “fair reading” of the Streetman Report constitutes

 direct evidence of disability discrimination. (Pl.’s Resp. at p. 13, PgID 1803.)

 However, as stated above, “[d]irect evidence is evidence that proves the existence

 of a fact without requiring any inferences.” Grizzell, 461 F.3d at 719 (internal

 quotation marks and citation omitted). The Streetman Report does not provide such

 evidence.

       Plaintiff next argues that emails supplied by two of his coworkers, Dimitri

 Qafko and Michael Berney, in September 2016, relating to the time periods of

 Anaya’s supervision, constitute direct evidence of disability discrimination. (Pl.’s

                                           34
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1857 Filed 03/08/21 Page 35 of 69




 Resp. at p. 15, PgID 1805, citing Exs. P & Q.) However, the Court finds that an

 examination of the content of those two emails does not establish direct evidence of

 disability discrimination. Berney states only:

       I have personally witnessed Mr. Kabrovich being subject to treatment
       which SCBPO Streetman characterized as “Classic Hostile
       Environment” in nature during his interview with me. This included
       remarks made to Mr. Kabrovich directly and made to others about Mr.
       Kabrovich, as well as radio traffic to and about Mr. Kabrovich. I am
       unwilling to share specifics about this while an inquiry is being
       conducted.

 (ECF No. 30-17, Ex. P, Berney Email, PgID 1760.) This cursory email, which

 wholly fails to mention any “disability,” fails to constitute direct evidence of

 disability discrimination.

       Similarly, Qafko claims in his email to “have witnessed all types of

 harassment, discriminatory treatment and retaliation against [Plaintiff] for absolutely

 no valid and apparent reason.” (ECF No. 30-18, Ex. Q, Qafko Email, PgID 1761.)

 However, nowhere in his email does Qafko claim that Plaintiff was treated

 differently because of a disability. Rather, he claims there was “no reason” for

 certain employment actions, or that actions were taken because Plaintiff “takes too

 long with his inspections.” (Id.) He also broadly asserts that there are other officers

 who “have made many more mistakes and have less work ethic than [Plaintiff], but

 yet they are left alone.” (Id.) This conclusory email does not provide the names of

                                           35
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1858 Filed 03/08/21 Page 36 of 69




 any such “other officers” and fails to supply direct evidence of disability

 discrimination against Plaintiff.

       Finally, Plaintiff asserts that the “Department of Labor’s findings” in the

 worker’s    compensation     matter   constitute   direct   evidence   of   disability

 discrimination, but he fails to explain how. (See Pl.’s Resp. at p. 13, PgID 1803.)

 While the DOL Report noted in its “Accepted Events that are Factors of

 Employment” that “[t]he allegations of harassment and hostile work environment

 beginning in 2012 have been substantiated,” apparently relying on the Streetman

 Report, there is nothing in the DOL Report that the alleged harassment and hostile

 work environment was because of a disability. (See Ex. 16, DOL Report, PgID 740.)

 Rather, as with the Streetman Report, the DOL Report noted that Anaya

 “intimidated” Plaintiff and made negative comments about his “work performance

 and judgement [sic] in front of others,” and that fellow employees made disparaging

 comments and spread rumors about Plaintiff. (Id.) Similarly, Dr. Burnstein, on

 whose opinion the DOL relies, testified that he simply accepted the statement

 regarding Plaintiff’s alleged workplace harassment as true, as an “accepted fact,” but

 that he did not independently verify whether Plaintiff suffered any workplace

 harassment. (Ex. 32, Burnstein Dep. at pp. 42-43, PgID 830.) Accordingly, this DOL

 Report fails to constitute direct evidence of discrimination.

                                           36
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1859 Filed 03/08/21 Page 37 of 69




       As the evidence Plaintiff relies on would require the finder of fact to draw

 inferences in order to possibly reach any conclusion that unlawful disability

 discrimination was the sole reason for Plaintiff’s termination, it does not constitute

 direct evidence of discrimination.

              3.     Circumstantial evidence of discrimination

                     a. Prima facie case

       As explained above, to establish a prima facie case of disability

 discrimination, Plaintiff must show that: (1) he is an individual with a disability; (2)

 he is otherwise qualified for the position, with or without reasonable

 accommodation; (3) he suffered an adverse employment action solely by reason of

 his disability; 4) the employer knew or had reason to know of the plaintiff’s

 disability; and 5) the position remained open while the employer sought other

 applicants or the disabled individual was replaced.” Spence, 515 F. App’x at 567-

 58. “The final element may also be satisfied by showing that ‘similarly situated non-

 protected employees were treated more favorably.’” Id.

                            i. Adverse employment actions

       Defendant argues that Plaintiff cannot establish the third prong of the prima

 facie analysis based on his receipt of a written reprimand or Defendant’s requests

 for a FFDE. (Def.’s Mot. at pp. 14-16, PgID 146-48.) Specifically, Defendant

                                           37
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1860 Filed 03/08/21 Page 38 of 69




 maintains that Plaintiff’s receipt of a written reprimand in May 2017 for failing to

 follow procedure does not constitute an adverse action because it was not

 accompanied by any adverse consequence. (Id., citing Taylor v. Geithner, 703 F.3d

 328, 338 (6th Cir. 2013) (“A written reprimand, without evidence that it led to a

 materially adverse consequence such as lowered pay, demotion, suspension, or the

 like, is not a materially adverse employment action.”).) Defendant also argues that

 being required to undergo an FFDE is not an adverse action. (Id. at pp. 14-15, PgID

 146-47, citing Sullivan v. River Valley Sch. Dist., 197 F.3d 804, 813 (6th Cir. 1999)

 (holding a fitness examination “ordered for valid reasons can neither count as an

 adverse job action nor prove discrimination”); and Stone v. Bd. of Dirs. of Tennessee

 Valley Auth., 35 F. App’x 193, 200 (6th Cir. 2002) (“There was no evidence that the

 fitness examination affected the terms and conditions of plaintiff’s employment …

 [n]ot everything that makes an employee unhappy is an adverse employment

 action.”).)

       Plaintiff does not directly address this argument in his Response, other than

 to contend that his termination, and the “conduct leading up to termination was

 disability-related adverse action” and that he “was disciplined.” (Pl.’s Resp. at p. 16,

 PgID 1806.) The Court finds that the May 2017 written reprimand, standing alone,

 does not constitute an adverse employment action, as it did not result in a materially

                                           38
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1861 Filed 03/08/21 Page 39 of 69




 adverse consequence such as lowered pay, demotion, suspension, etc. See Taylor,

 703 F.3d at 338; Creggett v. Jefferson Cnty. Bd. of Educ., 491 F. App’x 561, 566

 (6th Cir. 2012) (plaintiff failed to show that written reprimand constituted an adverse

 employment action “without evidence that it led to a materially adverse consequence

 such as lowered pay, demotion, suspension, or the like”).

       With regard to the FFDEs, the Sixth Circuit has held that “an examination

 ordered for valid reasons can neither count as an adverse job action nor prove

 discrimination.” Sullivan, 197 F.3d at 813; accord James v. Goodyear Tire & Rubber

 Co., 354 F. App’x 246, 250 (6th Cir. 2009) (“[B]ecause Goodyear had a valid reason

 to demand the [functional capacity evaluation], it did not perpetrate an adverse

 employment action under the ADA as a matter of law.”). The Sixth Circuit has stated

 that an “employer’s perception that health problems are adversely affecting an

 employee’s job performance is not tantamount to regarding that employee as

 disabled.” Pena v. City of Flushing, 651 F. App’x 415, 420 (6th Cir. 2016) (quoting

 Sullivan, 197 F.3d at 810). “Employers are permitted to ‘conduct voluntary medical

 examinations’ and ‘make inquiries into the ability of an employees to perform job-

 related functions.’” Kroll v. White Lake Ambulance Auth., 691 F.3d 809, 815 n.7

 (6th Cir. 2012) (citation omitted).



                                           39
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1862 Filed 03/08/21 Page 40 of 69




        Plaintiff here contests Defendant’s reasons for ordering the FFDEs, and

 contends that the second FFDE lead to his termination, and that his termination is an

 adverse employment action. (Pl.’s Resp. at p. 16, PgID 1806.) Defendant does not

 argue that Plaintiff’s termination is not an adverse employment action, but just that

 the two FFDE requests, standing alone, do not constitute materially adverse

 employment actions. (See Def.’s Mot.)

       It is the employer’s burden to show that the exam was job-related and

 consistent with business necessity. Gipson v. Tawas Police Auth., 794 F. App’x 503,

 505-06 (6th Cir. 2019) (citing Kroll v. White Lake Ambulance Auth., 763 F.3d 619,

 623 (2014)). An employer can meet its burden by showing that “there [was]

 significant evidence that could cause a reasonable person to inquire as to whether

 [the] employee [was] still capable of performing his job.” Id. (alternations in

 original) (quoting Sullivan, 197 F.3d at 811). In addition, the Sixth Circuit has

 recognized that “‘special circumstances’ may exist in workplaces where employees

 respond to stressful situations and shoulder responsibility for public safety.” Kroll,

 763 F.3d at 626. “In these ‘public safety’ workplaces, an employer may be justified

 in requesting a psychological exam on slighter evidence than in other types of

 workplaces because employees are ‘in positions where they can do tremendous harm



                                          40
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1863 Filed 03/08/21 Page 41 of 69




 if they act irrationally,’ and thus they pose a greater threat to themselves and others.”

 Id (quoting Watson v. City of Miami Beach, 177 F.3d 932, 935 (11th Cir. 1999)).

       Here, the Court finds there was sufficient evidence that Defendant was

 justified in requesting that Plaintiff undergo both FFDEs. The records received from

 Plaintiff’s doctor that he needed time off work because of a “flare up of his

 symptoms” and that his condition would cause episodic flare ups requiring Plaintiff

 to miss one to two days of work every month because of his anxiety, poor

 concentration, trouble focusing, agitation, nervousness, and depression, raised

 legitimate concerns about Plaintiff’s ability to perform all of the duties of his CPBO

 position. Defendant also noted noticeable changes in Plaintiff’s behavior once he

 returned to work from medical leave, supported by emails and reports from

 Plaintiff’s supervisor and coworkers. Defendant has demonstrated that it had a

 reasonable belief based on objective evidence that each FFDE was required, given

 Plaintiff’s position and requirement that he carry a government-issued firearm. See

 Sullivan, 197 F.3d at 810 (upholding an exam request, noting “an employer needs to

 be able to determine the cause of an employee’s aberrant behavior”); see also

 Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1311-12 (11th Cir. 2013)

 (concluding that an examination was “job related” because it assessed “an

 employee’s ability to handle reasonably necessary stress … [which is an] essential

                                            41
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1864 Filed 03/08/21 Page 42 of 69




 function[] of any position”) (internal quotation marks omitted); Watson, 177 F.3d at

 935 (“In any case where a police department reasonably perceives an officer to be

 even mildly paranoid, hostile, or oppositional, a fitness for duty examination is job

 related and consistent with business necessity.”).

       That Plaintiff’s physician, Dr. Hopkins, opined that Plaintiff could return to

 work with no restrictions fails to render the FFDE requests invalid or illegitimate.

 Plaintiff “may not dictate the terms of his medical examination.” Pena, 651 F. App’x

 at 422 (quoting Sullivan, 197 F.3d at 809 n.2). Thus, “[i]f an employer is justified in

 requiring a medical exam, then the employer gets to decide who performs the

 medical exam.” Gipson, 794 F. App’x at 506 n.3.; accord Pena, 651 F. App’x at 422

 (observing that “an employee ‘may not dictate the terms of his medical

 examination.’ In other words, that Pena’s doctors cleared him for duty does not

 excuse him for failing to see Dr. Forsberg.”) (quoting Sullivan, 197 F.3d at 809 n.2));

 Mitchell, 738 F. App’x at 846 (“It was therefore not discriminatory for USPS to

 reject the [treating doctor’s] notes [stating that the plaintiff suffered from depression,

 did not pose a danger to himself or others, and could return to work without

 restrictions]… because the notes did not provide the information that USPS

 requested.”).



                                            42
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1865 Filed 03/08/21 Page 43 of 69




       Because the Court finds that each FFDE was legitimate, those examinations

 “can neither count as an adverse job action nor prove discrimination.” Sullivan, 197

 F.3d at 813; see also Pena, 651 F. App’x at 421 (holding that “the City’s request for

 [plaintiff] to attend a fitness for duty examination is not an adverse action sufficient

 to satisfy the prima facie case of disability discrimination”) (quoting Sullivan, 197

 F.3d at 811).4

                            ii. Similarly-situated employees treated differently

       Defendant also argues that Plaintiff cannot establish the fifth prong of his

 prima facie case “based on the written reprimand, removal of his weapon, the two-

 day suspension for sleeping on duty, the FFDE requests, or his termination” because

 “he has no evidence he was treated differently than anyone else under the same

 circumstances.” (Def.’s Mot. at pp. 15-16, PgID 147-48.) Plaintiff summarily asserts

 in his response that “[t]here is evidence other CBPO’s who were disabled, but they

 got to keep their jobs.” (Pl.’s Resp. at p. 20, PgID 1810.) In support, Plaintiff cites



 4
   The Sixth Circuit in Gipson recognized that the definition of an “adverse
 employment action” for retaliation claims is broader than for discrimination claims,
 see Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 61-67 (2006), but
 concluded that “even in a retaliation claim” an “adverse employment action” is not
 “broad enough to include a valid medical exam requested for legitimate business
 reasons” because “[o]therwise, every employee who is required to take a medical
 exam when he requests accommodations could make out a prima facie case of
 retaliation.” Gipson, 794 F. App’x at 508 n.6.
                                           43
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1866 Filed 03/08/21 Page 44 of 69




 only to Ex. Q, the September 2016 Qafko email. (See id., citing Ex. Q.) However,

 that email fails to identify any “similarly situated non-protected employees [who]

 were treated more favorably” than Plaintiff. See Jones, 488 F.3d at 404. Rather, that

 email states only that Qafko “can name several officers here at DMA that have made

 many more mistakes and have less work ethic than [Plaintiff], but yet they are left

 alone,” and that he “can name multiple other officers that take much longer with

 their inspections than [Plaintiff], and they are not being relocated to a less desirable

 position because of their speed of conducting inspections.” (Ex. Q, Qafko Email,

 PgID 1366.) However, these purported “other officers” are never identified, and

 more importantly, there is no evidence that any individuals were similarly situated

 to Plaintiff. These unsupported assertions, referring to unnamed individuals, fail to

 meet Plaintiff’s burden to show “that similarly situated non-protected employees

 were treated more favorably” than Plaintiff.

       Accordingly, the Court finds that Plaintiff has failed to establish a prima facie

 case of disability discrimination. However, even if Plaintiff could establish a prima

 facie case, his disability discrimination would nevertheless fail for the following

 reasons.




                                           44
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1867 Filed 03/08/21 Page 45 of 69




                     b. Pretext

       If Plaintiff establishes a prima facie case of disability discrimination, the

 Court proceeds with the next stages of the McDonnell Douglas analysis. Defendant

 must state a legitimate, nondiscriminatory basis for its actions. Jones, 488 F.3d at

 404. Defendant asserts that once Dr. Hopkins and Plaintiff raised concerns about

 Plaintiff’s ability to do his job due to the severity of psychiatric symptoms he was

 experiencing in March and April 2017, Defendant sought further information about

 Plaintiff’s condition, including his ability to carry a firearm in the course of his duties

 as a CBPO, temporarily removed Plaintiff’s firearm pending further medical

 documentation, and properly requested a FFDE. (Def.’s Mot. at p. 17, PgID 149.)

 When Plaintiff’s erratic behavior was reported in Dr. Im’s comprehensive FFDE

 report, Plaintiff was found unfit for duty and terminated as a CBPO. (Id.) The Court

 finds that Defendant has carried its burden of articulating a legitimate,

 nondiscriminatory basis for its actions.

       The burden then shifts back to Plaintiff to show that Defendant’s reasons were

 just a pretext for discrimination. “A plaintiff may show pretext by demonstrating:

 ‘(1) that the proffered reasons had no basis in fact, (2) that the proffered reasons did

 not actually motivate the adverse employment action, or (3) that they were

 insufficient to motivate the adverse employment action.’” Davis, 717 F.3d at 491

                                             45
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1868 Filed 03/08/21 Page 46 of 69




 (alterations in original) (quoting Hedrick v. Western Reserve Care Sys., 355 F.3d

 444, 460 (6th Cir. 2004)). “In examining pretext under the Rehabilitation Act, unlike

 in other employment-discrimination contexts, the plaintiff must show that

 discrimination was the sole cause of the action, not just one of the causes.” Mitchell,

 2017 WL 4405013, at *6 (citing Rumburg v. Sec’y of the Army, No. 10-11670, 2011

 WL 1595067, at *6 (E.D. Mich. Apr. 11, 2011) (citing Jones, 488 F.3d at 409-10)).

       Plaintiff argues that Defendant’s stated reason for his termination – that he

 was unfit for duty as a CBPO – is pretextual. (Pl.’s Resp. at p. 22, PgID 1812.)

 Plaintiff does not specify which theory of pretext he is pursuing. But “[p]retext is a

 commonsense inquiry: did the employer fire the employee for the stated reason or

 not?” Chen v. Dow Chem. Co., 580 F.3d 394, 400 n.4 (6th Cir. 2009). In other words,

 “at bottom the question is always whether the employer made up its stated reason to

 conceal intentional discrimination.” Id. In the summary judgment context, this

 requires Plaintiff to “produce[ ] evidence from which a jury could reasonably doubt

 the employer’s explanation.” Id. The evidence of discrimination that Plaintiff relies

 on does not satisfy this burden.

       Defendant contends that because Plaintiff held a weapons-bearing position, it

 had an obligation to ensure that Plaintiff was up to the task, and that “[e]very action

 that [it] took was to confirm that Plaintiff could handle the duties of his position,

                                           46
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1869 Filed 03/08/21 Page 47 of 69




 with an emphasis on his ability to make appropriate decisions with a firearm.”

 (Def.’s Mot. at p. 17, PgID 149.) Plaintiff claims that Defendant’s concern over

 Plaintiff’s fitness for his CBPO position was not the true motivation for its actions

 because Plaintiff provided Defendant with several letters from his doctor, the last of

 which stated he could return to work with no restrictions. (Pl.’s Resp. at p. 23, PgID

 1813.) However, that Defendant did not accept Dr. Hopkins’ latest opinion, that

 Plaintiff could return to work “without restrictions,” does not establish pretext.

       First, as Defendant points out, Plaintiff was returned to work, on light duty,

 he was just not permitted to carry a firearm. (Def.’s Resp. at p. 17, PgID 149.)

 Second, in response to Dr. Hopkins’ letter that Plaintiff should stay off work for

 three weeks “because of the ongoing severity of his symptoms” (Ex 17, Hopkins

 4/3/17 Letter, PgID 742), on April 6, 2017, Defendant sought further information

 about Plaintiff’s condition, specifically including “[w]ritten confirmation from

 [Plaintiff’s] physician, that they have reviewed the provided position description and

 the functional tasks and requirements essential to the position,” and “specifically

 addressing [Plaintiff’s] ability to possess/utilize a firearm[.]” (Ex. 18, Chamberlain

 4/6/17 Letter, PgID 744 (emphasis in original).) Dr. Hopkins thereafter stated in

 Plaintiff’s April 10, 2017 FMLA Request that Plaintiff is unable to perform “any

 and all job functions,” and that his condition will cause episodic flare-ups, causing

                                           47
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1870 Filed 03/08/21 Page 48 of 69




 Plaintiff to be absent from work, one to two days each month. (Ex. 19, FMLA

 Request, PgID 756-67.) But then just two days later, on April 12, 2017, and again

 on April 14, 2017, Dr. Hopkins claimed Plaintiff could return to work without

 restrictions. (Ex 20, Hopkins 4/12/17 Letter, PgID 759; Ex. 22, Hopkins 4/14/17

 Letter, PgID 761.) These statements by Dr. Hopkins regarding Plaintiff’s ability to

 work, only days apart, are contradictory. Further, it is undisputed that the cursory

 documentation provided by Dr. Hopkins in response to Port Director Chamberlain’s

 April 6, 2017 letter failed to state that she reviewed Plaintiff’s CBPO position

 description or address Plaintiff’s ability to use a firearm. (Ex. L, Hopkins Dep. pp.

 51-53, PgID 1726-27.) In light of this incomplete and contradictory information

 from Dr. Hopkins, Defendant justifiably requested an FFDE on April 28, 2017. (Ex.

 23, 4/28/17 FFDE Letter, PgID 762.)

       Further, the May 2017 report by Dr. Burnstein, rendered in the worker’s

 compensation context, did not address Plaintiff’s job description or ability to carry

 a firearm. (Ex. 31, Burnstein Report, PgID 814-18.) Dr. Burnstein admitted that he

 did not know Plaintiff’s proper position (“just … that he was working for Homeland

 Security at the airport”) or that he was required to carry a firearm, and he

 acknowledged that his evaluation of Plaintiff for worker’s compensation benefits is



                                          48
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1871 Filed 03/08/21 Page 49 of 69




 different than a forensic evaluation to determine if an employee is fit for duty. (Ex.

 32, Burnstein Dep. at pp. 36-38, 41-43, PgID 828-30.)

        Plaintiff complains of Defendant’s decision to rely on the opinions of Dr. Im

 and Dr. Zincone in finding that Plaintiff was not fit for duty. However, the evidence

 clearly establishes that Dr. Im did a thorough determination of Plaintiff’s condition,

 including examining Plaintiff for over three hours, administering a diagnostic test,

 gathering documentation from Dr. Hopkins, the DOL and Defendant, and he spoke

 with Plaintiff’s mother and Dr. Hopkins. (Ex. 29, Dr. Im Report, PgID 788-789.) Dr.

 Im related his findings specifically to Plaintiff’s ability to fulfill his duties as a CBPO

 and his ability to carry a firearm. (Id.) Dr. Im’s findings were then subjected to peer

 review by Dr. Zincone, who affirmed Dr. Im’s findings. (Ex. 30, PgID 809-13.) For

 all of these reasons it was reasonable for Defendant to rely on Dr. Im’s and Dr.

 Zincone’s opinions over those of Dr. Hopkins and Dr. Burnstein. The Court notes

 that Dr. Hopkins did not physically examine Plaintiff and that her treatment of him

 in February, March and April of 2017 – when she was recommending first that he

 be given time off work, and then that he be returned to work with no restrictions –

 was only virtual, over the “patient portal” or by phone calls, and not in person.

 (Hopkins Dep. at pp. 11, 19, 21-22, 57, PgID 1716, 1718-19, 1728.)



                                             49
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1872 Filed 03/08/21 Page 50 of 69




         While Plaintiff may question Defendant’s decision to elevate Dr. Im’s Report

 above Dr. Hopkins’ notes and Dr. Burnstein’s report in determining whether

 Plaintiff was fit for duty, the Court’s analysis is not whether Defendant’s decision

 was wise or correct, but rather whether it was discriminatory. Michael v. City of Troy

 Police Dep’t, 808 F.3d 304, 309 (6th Cir. 2015) (“[T]he law requires only that the

 employer rely on an ‘objectively reasonable’ opinion, rather than an opinion that is

 correct.”); Tingle v. Arbors at Hilliard, 692 F.3d 523, 531 (6th Cir. 2012) (“When

 an employer reasonably and honestly relies on particularized facts in making an

 employment decision, it is entitled to summary judgment on pretext even if its

 conclusion is later shown to be ‘mistaken, foolish, trivial, or baseless.’”) (quoting

 Chen, 580 F.3d at 400 (6th Cir. 2009)). Dr. Im and Dr. Zincone provided the only

 medical opinions addressing Plaintiff’s job description and his ability to carry a

 firearm. Dr. Hopkins’ and Dr. Burnstein’s opinions did not address either Plaintiff’s

 position or his ability to carry a firearm. See Michael, 808 F.3d at 307-09 (stating

 that defendant reasonably relied on objective medical opinions, even though they

 differed from medical opinions proffered by the plaintiff which did not even address

 the plaintiff’s specific job functions or his ability to safely perform the duties of his

 job).



                                            50
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1873 Filed 03/08/21 Page 51 of 69




       Plaintiff further argues pretext based on his claim that the reason for the two

 FFDEs was different. However, that the reason for the second FFDE is different than

 the reason for the first FFDE fails to establish pretext. This is not a case where the

 defendant repeatedly changed the reasons for termination. Rather, here there are two

 separate FFDEs, ordered at two different times, eight months apart, and the

 explanations of why each was required are different, although both are related to

 Plaintiff’s mental health and continued capacity to perform the duties of his position.

 (Compare Ex. 23, 4/28/17 FFDE Letter (directing a FFDE because “your diagnosed

 condition [by Dr. Hopkins] and the medication you have been prescribed raises

 questions ... regarding your continued capacity to perform the full range of duties of

 your position in a safe and effective manner”), with Ex. 28, 12/27/17 FFDE Letter

 (directing a FFDE because “[y]our behavior demonstrates that you have not been

 performing your duties to the standard of a CBP Officer” and “raises questions ...

 regarding your continued capacity to perform the full range of duties of your position

 in a safe and effective manner”).)5


 5
  Plaintiff’s reliance on case law stating that “an employer may not rely on employee
 conduct that it has unlawfully provoked as a basis for disciplining the employee,”
 (Pl.’s Resp. at pp. 10, 24, PgID 1800, 1814), is misplaced. Those cases involve
 employees who were disciplined for their insubordination in direct response to the
 defendant’s unlawful treatment. (See id., citing, e.g., NLRB v. Southwestern Bell Tel.
 Co., 694 F.2d 974, 978 (5th Cir. 1982); Hertz v. Luzenac America, 370 F.3d 1014,
 1021-22 (10th Cir. 2004); Excel Corp. v. Bosley, 165 F.3d 635, 637 (8th Cir. 1999);
                                            51
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1874 Filed 03/08/21 Page 52 of 69




       Plaintiff also contends in his Response brief that the option for reassignment

 presented to Plaintiff in the March 2018 Options Letter was “a red herring” because

 Defendant did not identify in the letter a specific available position, and thus

 resignation or disability retirement were Plaintiff’s only options. (Pl.’s Resp. at p.

 23, PgID 1813.) That Options Letter gave Plaintiff the option to “[r]equest assistance

 in a possible reassignment to another position within [CBP].” (Ex. 33, PgID 840.)

 Plaintiff did not present any evidence that he ever requested such assistance, or even

 ever inquired about any available positions. Rather, he expressly rejected all of the

 options presented. (Ex. 34, Plaintiff 4/10/18 Response, PgID 841-42.)

       Plaintiff has failed to present any evidence that the reasons for any of the

 actions he challenges were a pretext for disability discrimination, and that any

 actions were taken solely because of a disability, and Defendant therefore is entitled

 to summary judgment on Plaintiff’s claim of disability discrimination.




 Yazdian v. ConMed Endoscopic Technologies, 793 F.3d 634, 651 (6th Cir. 2015).)
 Plaintiff seeks to invoke that doctrine of “provoked insubordination” to excuse the
 “purported changes in [his] performance [upon his return from medical leave]
 (lethargy, sleepiness, slurring speech, inattentiveness) between April and August
 2017[.]” (Pl.’s Resp. at p. 24, PgID 1814.) Those performance issues in mid-2017
 and 2018 (which Plaintiff now appears to concede occurred) are simply not similar
 to the type of “provoked insubordination” in the cases upon which Plaintiff relies
 (e.g., making “objectively rude, disrespectful and insubordinate comments,” yelling
 loudly at the supervisor, intemperate reactions, etc.).
                                           52
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1875 Filed 03/08/21 Page 53 of 69




       B.     Hostile Environment Claim

       Defendant also contends that Plaintiff’s complaints regarding Anaya’s and

 others’ criticisms about his work performance cannot be used to establish a hostile

 work environment, citing cases finding that work performance comments and

 criticisms do not constitute harassment. (Def.’s Mot. at pp. 20-21, PgID 152-53.)

 Defendant argues that the alleged harassment was not based on Plaintiff’s disability,

 and that Plaintiff has failed to present evidence of disability-based animus, because

 he admitted that back in 2016 Anaya never referred to his conditions and did not

 disparage people with disabilities in general. (Def.’s Mot. at p. 22, citing Ex. 1,

 Kabrovich Dep. at pp. 62, 78, PgID 182, 186.) The Court agrees.

       As discussed above, Streetman found evidence of teasing and spreading

 rumors, but did not find evidence that the treatment was based on a disability. (Ex.

 9, Streetman Report, PgID 713-15; Ex. 13, Streetman Decl. ¶¶ 6-7, PgID 713-15.)

 The alleged harassment of Plaintiff about his work performance by Anaya and his

 coworkers is not commendable, but cannot be used to establish an actionable hostile

 environment claim under the Rehabilitation Act. See Wasek v. Arrow Energy Serv.,

 Inc., 682 F.3d 463, 467 (6th Cir. 2012) (stating that the “conduct of jerks, bullies,

 and persecutors is simply not actionable … unless they are acting because of the

 victim’s [protected characteristic]”); Hale v. ABF Freight Sys., Inc., 503 F. App’x

                                          53
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1876 Filed 03/08/21 Page 54 of 69




 323, 338 (6th Cir. 2012) (a “barrage of criticism” did not create a hostile

 environment because while “such criticisms certainly may have been frustrating and

 discouraging, they were part of ‘the ordinary tribulations of the workplace’”)

 (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal

 quotation marks omitted)). Federal employment discrimination laws do not “set

 forth ‘a general civility code for the American workplace,’” and they do not insulate

 employees from “personality conflicts at work that generate antipathy” or “snubbing

 by supervisors and coworkers.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.

 53, 68 (2006) (citation and internal quotation marks omitted).

       Further, as discussed above, Plaintiff has not shown that he was treated poorly

 because of his disability. Plaintiff’s subjective opinion that he was subjected to

 hostility because he has a disability is not sufficient to create a genuine issue of fact.

 See Arendale v. City of Memphis, 519 F.3d 587, 605 (6th Cir. 2008) (“Conclusory

 assertions, supported only by Plaintiff’s own opinions, cannot withstand a motion

 for summary judgment.”).

       Defendant further contends that the alleged conduct was not severe and

 pervasive, and that Defendant took appropriate corrective action with respect to

 Plaintiff’s complaints. (Def.’s Mot. at pp. 23-25, PgID 155-57.) Plaintiff complains

 primarily of criticism about his work performance, being yelled at by his supervisor,

                                            54
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1877 Filed 03/08/21 Page 55 of 69




 Anaya, in 2016, his co-workers spreading rumors about him, and instances of others

 calling him “T-Rex” and “Special K.” However, this behavior appears to be

 insufficient to create an actionable hostile work environment under the

 Rehabilitation Act. See, e.g., Batuyong v. Gates, 337 F. App’x 451, 457 (6th Cir.

 2009) (holding that a supervisor who “raised his voice, inappropriately, became

 verbally abusive, and chastised [plaintiff] in front of others” did not create a hostile

 work environment); Mazur v. Wal-Mart Stores, Inc., 250 F. App’x 120, 128 (6th Cir.

 2007) (no hostile environment based on disability where employees threw plaintiff’s

 coat on the floor daily, regularly laughed at and teased him, and had a nickname for

 him); Coulson, 31 F. App’x at 858 (holding that calling plaintiff who suffered from

 major depression and other mental problems nicknames, such as “looney toon,”

 “wacko,” “crazy,” and “Rambo,” was insufficient to create a hostile work

 environment); Trepka v. Bd. of Educ., 28 F. App’x 455, 461 (6th Cir. 2002)

 (concluding that supervisor’s “contentious oral confrontation” with yelling, “stern

 words about [plaintiff’s] ability to walk,” and “words express[ing] skepticism

 regarding [plaintiff’s] condition” did not create a hostile work environment).

       Further, Defendant took prompt remedial action when Plaintiff complained.

 Anaya was removed as Plaintiff’s ratings supervisor, Defendant conducted a prompt

 investigation, issued a cease and desist letter to Anaya, and then a letter of reprimand.

                                            55
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1878 Filed 03/08/21 Page 56 of 69




 In addition, Plaintiff reported that his issues with Anaya improved and that he no

 longer had any substantive interactions with him. (Ex. 2, MSPB Tr. II at pp. 239-40,

 PgID 348-49.)

       Thus, the Court finds that Defendant is entitled to summary judgment on

 Plaintiff’s hostile work environment claim.

       C.     Retaliation

       Plaintiff alleges that Defendant retaliated against him because of the finding

 in the Streetman Report that a hostile work environment existed and based on his

 EEO complaints. (FAC ¶¶ 105-09, PgID 71.) Plaintiff does not argue that he relies

 on direct evidence of retaliation, but instead cites to the circumstantial framework

 for establishing a prima facie case for retaliation. (Pl.’s Resp. at pp. 26-28, PgID

 1816-18.)

       The Court applies the same McDonnell Douglas burden-shifting framework

 discussed above to retaliation claims under the Rehabilitation Act. Gribcheck, 245

 F.3d at 550 (citing McDonnell Douglas, 411 U.S. at 802). First, a plaintiff must set

 forth a prima facie case of discrimination. Id. The burden then shifts to the employer

 “to articulate some legitimate, nondiscriminatory reason” for its action. Id. If the

 defendant carries this burden, the plaintiff must then prove by a preponderance of

 the evidence that the reasons offered by the employer were a pretext for

                                          56
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1879 Filed 03/08/21 Page 57 of 69




 discrimination. Id. The ultimate burden of persuasion remains at all times with the

 plaintiff. Id.

                  1.   Prima facie case

        To establish a prima facie case of retaliation under the Rehabilitation Act,

 Plaintiff must demonstrate that: (1) he engaged in a protected activity; (2) the

 exercise of the protected activity was known to his employer; (3) he suffered an

 adverse employment action or was subjected to severe or pervasive retaliatory

 harassment by a supervisor; and (4) there is a causal connection between the

 protected activity and the adverse employment action or severe harassment. See

 Hunter v. Sec’y of U.S. Army, 565 F.3d 986, 995-96 (6th Cir. 2009); Morris v.

 Oldham Cnty. Fiscal Ct., 201 F.3d 784, 793-94 (6th Cir. 2000). Plaintiff’s prima

 facie burden on a retaliation claim is a “low hurdle[,]” Gribcheck, 245 F.3d at 550,

 and the success of plaintiff’s retaliation claim does not depend on the success of the

 underlying disability discrimination claim. See Bryson v. Regis Corp., 498 F.3d 561,

 577 (6th Cir. 2007).

        Plaintiff states that he engaged in protected activity when he complained about

 Anaya’s treatment of him in 2016, when he filed his EEO Complaint in January

 2017, and over the remaining months when he amended his EEO charges regarding

 the alleged ongoing conduct (e.g., lost overtime, excessive escorts, continued

                                          57
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1880 Filed 03/08/21 Page 58 of 69




 rescission of his weapon and credentials, etc.). (Pl.’s Resp. at pp. 26-27, PgID 1816-

 17.) Defendant does not dispute this.

       Plaintiff next argues that Defendant knew about the protected activity because

 it appointed Streetman to investigate and participated in the EEO process. (Pl.’s

 Resp. at p. 27, PgID 1817.) Again, Defendant does not dispute this.

       Plaintiff then contends that “as for adverse action, [he] was terminated.” (Pl.’s

 Resp. at p. 27, PgID 1817.) Defendant does not dispute that Plaintiff’s termination

 constitutes an adverse action, but does contend, as it did above, that the May 2017

 written reprimand and the requests that Plaintiff undergo an FFDE are not adverse

 actions. (Def.’s Mot. at p. 26, PgID 158.) Plaintiff does not address this argument,

 and in his motion appears to limit the claimed adverse action for his retaliation claim

 to his termination. (See Pl.’s Resp. at p. 27, PgID 1817.)

       Defendant focuses its argument on the fourth prong of the prima facie case –

 whether the protected activity and the adverse employment action are causally

 connected. (Def.’s Mot. at pp. 26-28, PgID 158-60.) For this prong, “a plaintiff must

 produce sufficient evidence from which an inference could be drawn that the adverse

 action would not have been taken had the plaintiff not [engaged in the protected

 activity].” Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000) (citation

 omitted).

                                           58
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1881 Filed 03/08/21 Page 59 of 69




       Defendant argues that Plaintiff may not establish causation based on temporal

 proximity alone because the “closest protected activity was the filing of [Plaintiff’s]

 formal EEO complaint in January 2017” and “Plaintiff’s weapon was removed and

 he was assigned to light duty in April 2017.” (Id. pp. 26-27, PgID 158-59, citing

 Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001) (“The cases that

 accept mere temporal proximity between an employer’s knowledge of protected

 activity and an adverse employment action as sufficient evidence of causality to

 establish a prima facie case uniformly hold that the temporal proximity must be ‘very

 close,’” citing cases where three months and four months were “insufficient.”); and

 Hafford v. Seidner, 183 F.3d 506, 515 (6th Cir. 1999) (“because the disciplinary

 actions occurred two to five months after [the plaintiff] filed charges, and are fairly

 evenly spread over a period of time, the inference of a causal connection based on

 temporal proximity alone is tenuous ... [a]bsent additional evidence, this loose

 temporal proximity is insufficient to create a triable issue.”).) Defendant argues that

 a four-month gap is “insufficient to create a causal connection based on temporal

 proximity alone.” (Id. at pp. 27-28, PgID 159-60.)

       In response, Plaintiff contends that the Streetman Report was issued in

 December 2016, he filed his EEO Complaint in January 2017, and he then “regularly

 amended the EEO complaint when adverse employment actions were taken against

                                           59
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1882 Filed 03/08/21 Page 60 of 69




 him.” (Pl.’s Resp. at p. 27, PgID 1817.) He further points out that he filed a second

 EEO charge regarding “the weapons/credentials decision,” and then amended that

 Complaint based on subsequent actions, including his suspension for sleeping on

 duty and claimed lost overtime and position advancement opportunities. (Id. at pp.

 27-28, PgID 1817-18.) Plaintiff concludes that he was “actively engaged in his

 protected activity when all adverse employment actions occurred[,]” and that he has

 sufficient causation to establish a prima facie case of retaliation. (Id., relying on

 Gribcheck, 245 F.3d at 551 (“A plaintiff may demonstrate the causal connection by

 the proximity of the adverse employment action to the protected activity. Gribcheck

 showed that his litigation was ongoing at the time of his suspension, thereby

 establishing the fourth prong of his prima facie case.”) (internal citation omitted).

 But see Wingo v. Michigan Bell Tel. Co., 815 F. App’x 43, 46 (6th Cir. 2020) (noting

 that “temporal proximity alone is generally not enough to establish the prima facie

 element of causation”).

       The Court will assume, without deciding, that Plaintiff has met the “low

 hurdle” for establishing a prima facie case of retaliation, and will proceed to the next

 stages of the McDonnell Douglas framework.




                                           60
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1883 Filed 03/08/21 Page 61 of 69




              2. Pretext

       Defendant argues that Plaintiff fails to provide evidence that Defendant’s

 stated reasons for the actions taken with regard to Plaintiff are pretextual and thus

 that any actions taken after his complaints were retaliatory. (Def.’s Mot. at p. 28,

 PgID 160.) Defendant contends that:

            The alleged harassment by coworkers predated Plaintiff’s protected
             activity, and thus was not retaliatory.

            Plaintiff was given the opportunity to provide satisfactory medical
             documentation and avoid an FFDE. (Ex. 18, 4/6/17 Letter)

            Defendant reasonably rejected the inconsistent notes of Dr. Hopkins,
             and the DOL also rejected Dr. Hopkins notes/opinion. (Ex. 16, DOL
             letter)

            Plaintiff was found unfit for duty in reliance on an objectively
             reasonable individualized medical opinion. (Ex. 29, Im Report.)

            Defendant offered to reassign Plaintiff to a non-law enforcement
             position, which Plaintiff declined. (Ex. 37, 5/10/18 Letter.) As a result,
             Plaintiff’s employment was terminated.

 Defendant contends that there is simply no evidence of retaliation against Plaintiff

 for reporting harassment. (Id. at p. 28.)




                                             61
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1884 Filed 03/08/21 Page 62 of 69




       In response, Plaintiff states that he relies on his arguments stated above in the

 disability discrimination discussion. (Pl.’s Resp. at p. 28, PgID 1818.)6 However, as

 explained supra, the Court finds that Plaintiff has failed to show that any

 employment      actions   were    taken   other    than   for   the stated     legitimate

 nondiscriminatory reasons. See Kuhn v. Washtenaw Cnty., 709 F.3d 612, 628 (6th

 Cir. 2013) (“‘an intervening legitimate reason’ to take an adverse employment action

 ‘dispels an inference of retaliation based on temporal proximity’”) (citing Wasek,

 682 F.3d at 472); Williams v. AT&T Mobility Servs. LLC, 847 F.3d 384, 396 (6th

 Cir. 2017) (“Although temporal proximity can demonstrate a causal connection for

 purposes of a prima facie case, it alone cannot establish pretext.”). Plaintiff has failed



 6
   Plaintiff also contends that there is a “false statement” in Defendant’s brief. (Pl.’s
 Resp. at pp. 28-29, PgID 1818-19.) He challenges Defendant’s statement that it
 “reasonably rejected the inconsistent notes of Dr. Hopkins, which were also rejected
 by the DOL,” arguing that “Exhibit 16 does not show anywhere how the Department
 of Labor identified and rejected any purported inconsistencies in Dr. Hopkins’
 opinion.” (Id.) However, Plaintiff misreads Defendant’s motion. Defendant argued
 that it rejected the “inconsistent notes of Dr. Hopkins” and that Dr. Hopkins’ notes
 were also rejected by the DOL. (Def.’s Mot. at p. 28, PgID 160.) Indeed, the DOL
 did state that Dr. Hopkins “did not provide a well rationalized opinion explaining
 how the diagnosed adjustment disorder with mixed anxiety and depression was
 caused by the actions and treatment” by Plaintiff’s supervisor, and thus referred
 Plaintiff “for a Second Opinion evaluation by a Board Certified Psychiatrist.” (Ex.
 16, DOL Letter, PgID 741.) The DOL then found, “[b]ased on the report of Robert
 S. Burnstein, M.D.” only that there was sufficient evidence to support Plaintiff’s
 worker’s compensation claim. (Id.) Defendant’s statement in its brief therefore was
 not “false.”
                                             62
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1885 Filed 03/08/21 Page 63 of 69




 to present summary judgment evidence to refute Defendant’s stated reasons for the

 employment actions; he merely denies them. A “blanket denial [of] the employer’s

 articulated reasons … is not enough; a plaintiff must take the extra step of presenting

 evidence to show that the reasons given are an attempt to cover up the employer’s

 alleged real discriminatory motive.” Irvin v. Airco Carbide, 837 F.2d 724, 726 (6th

 Cir. 1987). Accordingly, the Court grants Defendant summary judgment on

 Plaintiff’s retaliation claim.

       D.     The MSPB Decision

       Following Plaintiff’s removal from federal service as a CBPO for medical

 inability to perform the essential functions of a CBPO, Plaintiff appealed his removal

 to the MSBP, and asserted the affirmative defenses of disability discrimination and

 retaliation for EEO activity. (Ex. 39, MSPB Decision, PgID 852.) The

 Administrative Judge (“AJ”), Erin Brandenburg, held a two-day hearing by video-

 teleconference on December 6-7, 2018, and then issued her decision on April 23,

 2019, affirming the Agency’s decision. (Id.) The AJ found that the Agency’s

 decision to remove Plaintiff because of medical inability to perform his position is

 supported by a preponderance of the evidence. (Id. PgID 865-82.) The AJ further

 found that Plaintiff failed to prove his affirmative defenses of disability

 discrimination and retaliation by a preponderance of the evidence. (Id. PgID 882-

                                           63
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1886 Filed 03/08/21 Page 64 of 69




 94.) Plaintiff now seeks judicial review of this MSPB Decision. (FAC ¶¶ 110-17,

 PgID 16.)

       The Civil Service Reform Act of 1978 (“CSRA”) permits a federal employee

 subjected to a particularly serious personnel action, such as discharge, to appeal the

 agency’s decision to the MSPB. See 5 U.S.C. § 7702. The appeal may allege that the

 agency had insufficient cause for taking the personnel action under the CSRA, and

 may also charge the agency with discrimination prohibited by another federal statute,

 such as the Rehabilitation Act. Id. “When an employee complains of a personnel

 action serious enough to appeal to the MSPB and alleges that the action was based

 on discrimination, she is said … to have brought a ‘mixed case.’” Kloeckner v. Solis,

 568 U.S. 41, 44 (2012); see also Valentine-Johnson v. Roche, 386 F.3d 800, 802 (6th

 Cir. 2004) (“A mixed case is one where a federal employee alleges that she suffered

 from an adverse agency action appealable to the [MSPB], and that the action was

 also based on discrimination.”). If the MSPB upholds that personnel action, the

 employee can seek judicial review. Kloeckner, 568 U.S. at 45. In “mixed” cases,

 which include a claim of discrimination, judicial review must be sought in federal

 district court. 5 U.S.C. § 7703(b)(2); Kloeckner, 568 U.S. at 44.

       Plaintiff and Defendant disagree on the standard of review to be employed by

 this Court in a “mixed case.” Plaintiff contends that the Court reviews the MSPB

                                          64
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1887 Filed 03/08/21 Page 65 of 69




 decision anew, de novo, without any deference given to the MSPB. (Pl.’s Resp. at p.

 30, PgID 1820, citing Perry v. MSPB, 137 S. Ct. 1975, 1986-88 (2017).)7 Defendant

 contends that judicial review of the MSPB decision on the personnel action (the

 “non-discrimination claim”) is “on-the-record review for abuse of discretion” and

 that the discrimination claims are reviewed de novo. (Def.’s Mot. at p. 29, PgID 161,

 citing Seay v. Tennessee Valley Auth., 339 F.3d 454, 472 (6th Cir. 2003).) Defendant

 is correct.

        In Seay v. Tennessee Valley Authority, 339 F.3d 454 (6th Cir. 2003), the Sixth

 Circuit Court of Appeals addressed, in part, the issue of whether the district court

 retains jurisdiction of the nondiscrimination claim in a mixed case when the

 discrimination claim is dismissed. In Seay, the appeal to the district court was from

 the agency’s EEO process, and not from the MSPB. Id. at 470. The Sixth Circuit

 noted that “[o]n-the-record review is required for nondiscrimination claims only if


 7
   Perry v. MSPB, 137 S. Ct. 1975 (2017), addressed the issue of the proper forum
 for judicial review of “mixed cases” when the MSPB dismisses such a case for lack
 of jurisdiction, as opposed to dismissal on the merits. The Supreme Court held that,
 in such a case, the district court, not the Federal Circuit, is the proper forum for
 judicial review. Id. at 1979. The Supreme Court did not address the standard of
 review to be employed by the district court in such cases. However, the dissent
 recognized that “lower courts” have held that discrimination and non-discrimination
 claims are subject to distinct standards of review, with discrimination claims subject
 to de novo review and non-discrimination claims subject to review on the
 administrative record for abuse of discretion. Id. at 1990 (Gorsuch, J., dissenting)
 (citing Sher v. U.S. Dep’t of Veterans Affairs, 488 F.3d 489, 499 (1st Cir. 2007)).
                                            65
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1888 Filed 03/08/21 Page 66 of 69




 the ‘mixed case’ complaint is appealed from the MSPB. In contrast, a ‘mixed case’

 complaint from an agency’s EEO process, on judicial review at a district court, is

 reviewed de novo.” Id. at p. 472 (holding that the Court retained subject matter

 jurisdiction over the nondiscrimination claims, which would be reviewed de novo

 because the appeal was from the agency’s EEO process). Accordingly, Seay supports

 Defendant’s contention that judicial review of the nondiscrimination claim in this

 case (Plaintiff’s termination) is on-the-record review for abuse of discretion, because

 the appeal is from the MSPB.

       Other circuits that have addressed this issue have agreed that “in § 7703

 ‘mixed cases’ the district should try discrimination claims de novo but apply the

 arbitrary and capricious standard of § 7703(c) to review of all other claims brought

 before the MSPB.” See Kelliher v. Veneman, 313 F.3d 1270, 1274-75 (11th Cir.

 2002) (collecting cases); see also Carr v. Reno, 23 F.3d 525, 528 (D.C. Cir. 1994)

 (“We review de novo the MSPB’s findings under the Rehabilitation Act, but we

 review findings under the Civil Service Reform Act on the administrative record

 under an arbitrary and capricious standard.”); Albert v. Holder, No. 08-13289, 2009

 WL 3424194, at *8 (E.D. Mich. Oct. 20, 2009) (Edmunds, J.) (“When bringing a

 mixed case in district court, the discrimination claim will be subject to de novo

 review, ‘while the non-discrimination claim will be reviewed on the administrative

                                           66
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1889 Filed 03/08/21 Page 67 of 69




 record created before the EEO office or the MSPB, subject to the arbitrary and

 capricious standard.’”) (citing Greenhouse v. Geren, 574 F. Supp. 2d 57, 66 (D.D.C.

 2008)). Thus, in such “mixed” cases, claims not related to discrimination are

 reviewed under the standard set forth in 5 U.S.C. § 7703(c), and the MSPB’s

 decision is set aside only if its findings or conclusions are found to be “(1) arbitrary,

 capricious, an abuse of discretion, or otherwise not in accordance with law; (2)

 obtained without procedures required by law, rule, or regulation having been

 followed; or (3) unsupported by substantial evidence[.]” 5 U.S.C. § 7703(c).

 “Substantial evidence is more than a mere scintilla. It means such relevant evidence

 as a reasonable mind might accept as adequate to support a conclusion.”

 Consolidated Edison Co. of N.Y. v. N.L.R.B., 305 U.S. 197, 229 (1938).

       Plaintiff’s discrimination and retaliation claims regarding his termination

 therefore are reviewed de novo, and are addressed, and denied, for the reasons set

 forth supra, at pages 33-63.

       Plaintiff’s remaining nondiscrimination claim – that that his termination was

 a prohibited personnel action – is subject to review for abuse of discretion. Plaintiff

 summarily asserts in his Response brief only that he is “entitled to a trial at least on

 the MSPB matter.” (Pl.’s Resp. at p. 30, PgID 1820.) However, Plaintiff does not

 explain how the AJ erred in finding that Plaintiff was properly removed from his

                                            67
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1890 Filed 03/08/21 Page 68 of 69




 position for Medical Inability to Perform the Essential Duties of a CPBO.

 Accordingly, this argument is waived because it is perfunctory. See Clemente v.

 Vaslo, 679 F.3d 482, 497 (6th Cir. 2012) (issues raised in a perfunctory manner are

 deemed waived); McPherson v. Kelley, 125 F.3d 989, 995-96 (6th Cir. 1997)

 (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at

 developed argumentation, are deemed waived. It is not sufficient for a party to

 mention a possible argument in the most skeletal way, leaving the court to … put

 flesh on its bones.”) (citation and quotation marks omitted).

       Even assuming this argument was not waived, Defendant is still entitled to

 summary judgment on this claim. As thoroughly discussed above, Plaintiff was

 properly removed from his position for medical inability to perform the duties of his

 CBPO position. The AJ conducted a hearing over two days after the parties had an

 opportunity for discovery, heard live testimony from several witnesses, including

 Plaintiff and Dr. Im, and was provided testimony from Dr. Hopkins and Dr.

 Burnstein. (Ex. 7, MSPB Tr. I; Ex. 2, MSPB Tr. II; Ex. 43, Burnstein Dep.) The AJ

 weighed the evidence and gave detailed reasons for the weight she assigned to each

 opinion, and upheld the termination decision. (Ex. 39, MSPB Decision.) Plaintiff

 has not demonstrated any error in the well-reasoned opinion of the AJ. The Court



                                          68
Case 2:19-cv-11564-PDB-DRG ECF No. 38, PageID.1891 Filed 03/08/21 Page 69 of 69




 therefore grants Defendant’s motion for summary judgment with respect to this

 claim.

                                IV. CONCLUSION

          For the reasons set forth above, the Court GRANTS Defendant’s motion for

 summary judgment and DISMISSES Plaintiff’s Amended Complaint WITH

 PREJUDICE.

          The Court further ORDERS the Clerk of Court to amend the docket for this

 case to reflect the proper Defendants. The caption shall read: “Nicholas Kabrovich

 v. Alejandro Mayorkas, Secretary of Homeland Security, and Troy Miller, Senior

 Official Performing the Duties of the Commissioner of U.S. Customs and Border

 Protection.”

 IT IS SO ORDERED.


 Dated: March 8, 2021                         s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                         69
